
	
		II
		109th CONGRESS
		2d Session
		S. 4028
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To fight criminal gangs.
	
	
		1.Short
			 title and table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Fighting Gangs and Empowering
			 Youth Act of 2006.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					TITLE I—Prevention and economic empowerment
					Sec. 101. Reauthorization of certain after-school
				programs.
					Sec. 102. Reauthorization of Safe and Drug-Free Schools and
				Communities Act.
					Sec. 103. Public and assisted housing gang
				elimination.
					Sec. 104. Demonstration grants to encourage creative approaches
				to gang activity and after-school programs.
					Sec. 105. Reauthorization of adult and juvenile offender State
				and local reentry demonstration projects.
					Sec. 106. Children of incarcerated parents and
				families.
					Sec. 107. Encouragement of employment of former
				prisoners.
					Sec. 108. Federal resource center for children of
				prisoners.
					Sec. 109. Use of violent offender truth-in-sentencing grant
				funding for demonstration project activities.
					Sec. 110. Grants to study parole or post-incarceration
				supervision violations and revocations.
					Sec. 111. Improvement of the residential substance abuse
				treatment for State prisoners program.
					Sec. 112. Residential drug abuse program in Federal
				prisons.
					Sec. 113. Removal of limitation on amount of funds available
				for corrections education programs under the Adult Education and Family
				Literacy Act.
					Sec. 114. Technical amendment to drug-free student loans
				provision to ensure that it applies only to offenses committed while receiving
				Federal aid.
					Sec. 115. Mentoring grants to nonprofit
				organizations.
					Sec. 116. Clarification of authority to place prisoner in
				community corrections.
					Sec. 117. Grants to States for improved workplace and community
				transition training for incarcerated youth offenders.
					Sec. 118. Improved reentry procedures for Federal
				prisoners.
					Sec. 119. Reauthorization of Learn and Serve
				America.
					Sec. 120. Job Corps.
					Sec. 121. Workforce Investment Act youth
				activities.
					Sec. 122. Expansion and reauthorization of the mentoring
				initiative for system involved youth.
					Sec. 123. Strategic community planning program.
					Sec. 124. Reauthorization of the Gang Resistance Education and
				Training Projects Program and increase funding for the national youth gang
				survey.
					TITLE II—Suppression and community anti-gang
				initiatives
					Subtitle A—Gang activity policing program
					Sec. 201. Authority to make gang activity policing
				grants.
					Sec. 202. Eligible activities.
					Sec. 203. Preferential consideration of applications for
				certain grants.
					Sec. 204. Utilization of components.
					Sec. 205. Minimum amount.
					Sec. 206. Matching funds.
					Sec. 207. Authorization of appropriations.
					Subtitle B—High intensity interstate gang activity
				areas
					Sec. 211. Designation of and assistance for high
				intensity interstate gang activity areas.
					Subtitle C—Additional funding
					Sec. 221. Additional resources needed by the Federal Bureau of
				Investigation to investigate and prosecute violent criminal street
				gangs.
					Sec. 222. Grants to prosecutors and law enforcement to combat
				violent crime and to protect witnesses and victims of crimes.
					Sec. 223. Enhancement of Project Safe Neighborhoods initiative
				to improve enforcement of criminal laws against violent gangs.
					TITLE III—Punishment and improved crime data
					Sec. 301. Criminal street gangs.
					Sec. 302. Violent crimes in furtherance or in aid of criminal
				street gangs.
					Sec. 303. Interstate and foreign travel or transportation in
				aid of racketeering enterprises and criminal street gangs.
					Sec. 304. Amendments relating to violent crime in areas of
				exclusive Federal jurisdiction.
					Sec. 305. Increased penalties for use of interstate commerce
				facilities in the commission of murder-for-hire and other felony crimes of
				violence.
					Sec. 306. Increased penalties for violent crimes in aid of
				racketeering activity.
					Sec. 307. Violent crimes committed during and in relation to a
				drug trafficking crime.
					Sec. 308. Expansion of rebuttable presumption against release
				of persons charged with firearms offenses.
					Sec. 309. Statute of limitations for violent crime.
					Sec. 310. Predicate crimes for authorization of interception of
				wire, oral, and electronic communications.
					Sec. 311. Clarification to hearsay exception for forfeiture by
				wrongdoing.
					Sec. 312. Clarification of venue for retaliation against a
				witness.
					Sec. 313. Amendment of sentencing guidelines relating to
				certain gang and violent crimes.
					Sec. 314. Solicitation or recruitment of persons in criminal
				street gang activity.
					Sec. 315. Increased penalties for criminal use of firearms in
				crimes of violence and drug trafficking.
					Sec. 316. Possession of firearms by dangerous
				felons.
					Sec. 317. Standardization of crime reporting.
					Sec. 318. Providing additional forensic examiners.
					Sec. 319. Study on expanding Federal authority for juvenile
				offenders.
				
			IPrevention and
			 economic empowerment
			101.Reauthorization of
			 certain after-school programs
				(a)21st century
			 community learning centersSection 4206 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7176) is amended—
					(1)in paragraph (5), by striking
			 $2,250,000,000 and inserting $2,500,000,000;
			 and
					(2)in paragraph (6), by striking
			 $2,500,000,000 and inserting
			 $2,750,000,000.
					(b)Carol M. White
			 Physical Education ProgramSection 5401 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241) is amended—
					(1)by striking There are and
			 inserting (a) In
			 General.—There are; and
					(2)by adding at the end the following:
						
							(b)Physical
				educationIn addition to the
				amounts authorized to be appropriated by subsection (a), there are authorized
				to be appropriated $73,000,000 for each of fiscal years 2007 and 2008 to carry
				out subpart
				10.
							.
					(c)Federal TRIO
			 ProgramsSection 402A(f) of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a–11(f)) is amended by striking
			 $700,000,000 for fiscal year 1999, and such sums as may be necessary for
			 each of the 4 succeeding fiscal years and inserting $883,000,000
			 for fiscal year 2007 and such sums as may be necessary for each of the 5
			 succeeding fiscal years.
				(d)GEARUPSection 404H of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal
			 year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years and inserting $325,000,000 for fiscal year 2007 and such
			 sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				102.Reauthorization
			 of Safe and Drug-Free Schools and Communities Act
				(a)Safe and
			 drug-free schools and communitiesSection 4003 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7103) is amended—
					(1)in paragraph (1),
			 by striking $650,000,000 for fiscal year 2002 and inserting
			 $700,000,000 for fiscal year 2007; and
					(2)in paragraph (2),
			 by striking such sums for fiscal year 2002, and and inserting
			 $400,000,000 for fiscal year 2007.
					(b)National
			 coordinator initiativeSection 4125 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7135(a)) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 From funds made available to carry out this subpart under section
			 4003(2), the Secretary may provide and inserting From amounts
			 made available to carry out this subpart under section 4003(2) for each fiscal
			 year, the Secretary shall reserve not less than $40,000,000 to provide;
			 and
						(B)by inserting
			 , gang prevention, after drug prevention;
			 and
						(2)in subsection
			 (b)—
						(A)in the first
			 sentence—
							(i)by
			 inserting , gang prevention, after serve as drug
			 prevention; and
							(ii)by
			 inserting “, gang,” after significant drug; and
							(B)in the second
			 sentence, by inserting “, gang,” after analyzing assessments of
			 drug.
						(c)Mentoring
			 programSection 4130(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7140(b)) is amended—
					(1)in the matter
			 preceding subparagraph (A) of paragraph (1), by striking The Secretary
			 may award grants from funds made available to carry out this subpart under
			 section 4003(2) and inserting From amounts made available to
			 carry out this subpart under section 4003(2) for each fiscal year, the
			 Secretary shall reserve not less than $50,000,000 to award
			 grants;
					(2)in paragraph
			 (5)(B)(i), by inserting elementary school and middle school
			 after serves; and
					(3)in paragraph
			 (5)(C)(ii)(IV), by striking 4th and inserting
			 kindergarten.
					(d)Anti-gang
			 discretionary grantsSubpart 2 of part A of title IV of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131 et seq.) is
			 amended by adding at the end the following:
					
						4131.Anti-Gang
				discretionary grants
							(a)Authority To
				make grantsFrom amounts made available to carry out this subpart
				under section 4003(2) for each fiscal year, the Secretary shall reserve not
				less than $50,000,000 to award grants, on a competitive basis, to nonprofit
				organizations to enable the nonprofit organizations to establish programs to
				assist a public elementary school or middle school in providing an innovative
				approach—
								(1)to combat gang
				activity in the school and the community surrounding the school; and
								(2)to heighten
				awareness of, and provide tools to reduce, gang violence in the school and the
				community surrounding the school.
								(b)ApplicationTo
				be eligible to receive a grant under this section, a nonprofit organization
				shall submit an application to the Secretary.
							(c)Priority
				considerationIn awarding grants under this section, the
				Secretary shall give priority consideration to applications describing programs
				that target youth living in a community with a crime level above the average
				crime level of the State in which the community is
				located.
							.
				103.Public and
			 assisted housing gang elimination
				(a)Short
			 titleThis section may be cited as the Public and Assisted Housing Gang Elimination Act of
			 2006.
				(b)Public and
			 assisted housingTitle V of Public Law 100–690 is amended by
			 adding at the end the following:
					
						HPublic and
				assisted housing drug elimination
							5401.Authority to
				make grantsThe Secretary of
				Housing and Urban Development, in accordance with the provisions of this
				subtitle, may make grants to public housing agencies (including Indian Housing
				Authorities) and private, for-profit and nonprofit owners of federally assisted
				low-income housing for use in eliminating gang related crime.
							5402.Eligible
				activitiesGrants under this
				subtitle may be used in public housing or other federally assisted low-income
				housing projects for—
								(1)the employment of
				security personnel;
								(2)reimbursement of
				local law enforcement agencies for additional security and protective
				services;
								(3)physical
				improvements which are specifically designed to enhance security;
								(4)the employment of
				1 or more individuals—
									(A)to investigate
				gang related crime on or about the real property comprising any public or other
				federally assisted low-income housing project; and
									(B)to provide
				evidence relating to such crime in any administrative or judicial
				proceeding;
									(5)the provision of
				training, communications equipment, and other related equipment for use by
				voluntary tenant patrols acting in cooperation with local law enforcement
				officials;
								(6)programs designed
				to reduce gang activity in and around public or other federally assisted
				low-income housing projects, including encouraging teen-driven approaches to
				gang activity prevention; and
								(7)providing funding
				to nonprofit public housing resident management corporations and resident
				councils to develop security and gang prevention programs involving site
				residents.
								5403.Applications
								(a)In
				generalTo receive a grant under this subtitle, a public housing
				agency or an owner of federally assisted low-income housing shall submit an
				application to the Secretary, at such time, in such manner, and accompanied by
				such additional information as the Secretary may reasonably require. Such
				application shall include a plan for addressing the problem of gang related
				crime on the premises of the housing administered or owned by the applicant for
				which the application is being submitted.
								(b)CriteriaExcept
				as provided by subsections (c) and (d) the Secretary shall approve applications
				under this subtitle based exclusively on—
									(1)the extent of the
				gang related crime problem in the public or federally assisted low-income
				housing project or projects proposed for assistance;
									(2)the quality of
				the plan to address the crime problem in the public or federally assisted
				low-income housing project or projects proposed for assistance, including the
				extent to which the plan includes initiatives that can be sustained over a
				period of several years;
									(3)the capability of
				the applicant to carry out the plan; and
									(4)the extent to
				which tenants, the local government, and the local community support and
				participate in the design and implementation of the activities proposed to be
				funded under the application.
									(c)Federally
				assisted low-income housingIn addition to the selection criteria
				specified in subsection (b), the Secretary may establish other criteria for the
				evaluation of applications submitted by owners of federally assisted low-income
				housing, except that such additional criteria shall be designed only to
				reflect—
									(1)relevant
				differences between the financial resources and other characteristics of public
				housing authorities and owners of federally assisted low-income housing;
				or
									(2)relevant
				differences between the problem of gang related crime in public housing and the
				problem of gang related crime in federally assisted low-income housing.
									(d)High intensity
				interstate gang activity areasIn evaluating the extent of the
				gang related crime problem pursuant to subsection (b), the Secretary may
				consider whether housing projects proposed for assistance are located in a high
				intensity interstate gang activity area designated pursuant to section 211 of
				the Fighting Gangs and Empowering Youth Act
				of 2006.
								5404.DefinitionsFor the purposes of this subtitle, the
				following definitions shall apply:
								(1)SecretaryThe
				term Secretary means the Secretary of Housing and
				Urban Development.
								(2)Federally
				assisted low-income housingThe term federally assisted
				low-income housing means housing assisted under—
									(A)section
				221(d)(3), section 221(d)(4), or 236 of the National Housing Act;
									(B)section 101 of
				the Housing and Urban Development Act of 1965; or
									(C)section 8 of the
				United States Housing Act of 1937.
									5405.ImplementationThe Secretary shall issue regulations to
				implement this subtitle within 180 days after the date of enactment of the
				Fighting Gangs and Empowering Youth Act of
				2006.
							5406.ReportsThe Secretary shall require grantees to
				provide periodic reports that include the obligation and expenditure of grant
				funds, the progress made by the grantee in implementing the plan described in
				section 5403(a), and any change in the incidence of gang related crime in
				projects assisted under this chapter.
							5407.MonitoringThe Secretary shall audit and monitor the
				programs funded under this subtitle to ensure that assistance provided under
				this subtitle is administered in accordance with the provisions of this
				subtitle.
							5408.Authorization
				of appropriations
								(a)In
				generalThere is authorized to be appropriated to carry out this
				subtitle $200,000,000 for each of the fiscal years 2007 through 2011. Any
				amount appropriated under this section shall remain available until
				expended.
								(b)Set-aside for
				assisted housingOf any amount made available in any fiscal year
				to carry out this subtitle, not more than 6.25 percent of such amount shall be
				available for grants for federally assisted low-income
				housing.
								.
				(c)Conforming
			 amendmentsThe table of contents for title V of Public Law
			 100–690 is amended by inserting the following new items:
					
						
							Subtitle H—Public and assisted housing drug
				elimination
							Sec. 5401. Authority to make grants.
							Sec. 5402. Eligible activities.
							Sec. 5403. Applications.
							Sec. 5404. Definitions.
							Sec. 5405. Implementation.
							Sec. 5406. Reports.
							Sec. 5407. Monitoring.
							Sec. 5408. Authorization of
				appropriations.
						
						.
				104.Demonstration
			 grants to encourage creative approaches to gang activity and after-school
			 programs
				(a)In
			 generalThe Attorney General may make grants to public or
			 nonprofit private entities (including faith-based organizations) for the
			 purpose of assisting the entities in demonstrating innovative approaches to
			 combat gang activity.
				(b)Certain
			 approachesApproaches under subsection (a) may include the
			 following:
					(1)Encouraging
			 teen-driven approaches to gang activity prevention.
					(2)Educating parents
			 to recognize signs of problems and potential gang involvement in their
			 children.
					(3)Teaching parents
			 the importance of a nurturing family and home environment to keep children out
			 of gangs.
					(4)Facilitating
			 communication between parents and children, especially programs that have been
			 evaluated and proven effective.
					(c)Matching
			 funds
					(1)In
			 generalWith respect to the costs of the project to be carried
			 out under subsection (a) by an applicant, a grant may be made under such
			 subsection only if the applicant agrees to make available (directly or through
			 donations from public or private entities) non-Federal contributions toward
			 such costs in an amount that is not less than 25 percent of such costs ($1 for
			 each $3 of Federal funds provided in the grant).
					(2)Determination
			 of amount contributedNon-Federal contributions required in
			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
					(d)Evaluation of
			 projectsThe Attorney General shall establish criteria for the
			 evaluation of projects under subsection (a). A grant may be made under such
			 subsection only if the applicant involved—
					(1)agrees to conduct
			 evaluations of the project in accordance with such criteria;
					(2)agrees to submit
			 to the Attorney General such reports describing the results of the evaluations
			 as the Attorney General determines to be appropriate; and
					(3)submits to the
			 Attorney General, in the application under subsection (e), a plan for
			 conducting the evaluations.
					(e)Application for
			 grantA grant may be made under subsection (a) only if an
			 application for the grant is submitted to the Attorney General and the
			 application is in such form, is made in such manner, and contains such
			 agreements, assurances, and information, including the agreements under
			 subsections (c) and (d) and the plan under subsection (d)(3), as the Attorney
			 General determines to be necessary to carry out this section.
				(f)Report to
			 congressNot later than October 1, 2011, the Attorney General
			 shall submit to Congress a report describing the extent to which projects under
			 subsection (a) have been successful in reducing the rate of gang activity in
			 the communities in which the projects have been carried out. Such reports shall
			 describe the various approaches used under subsection (a) and the effectiveness
			 of each of the approaches.
				(g)Authorization
			 of appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $5,000,000 for each of the fiscal years
			 2007 through 2011.
				105.Reauthorization
			 of adult and juvenile offender State and local reentry demonstration
			 projects
				(a)Adult and
			 juvenile offender demonstration projects authorizedSection
			 2976(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797w(b)) is amended by striking paragraphs (1) through (4) and inserting the
			 following:
					
						(1)establishing or
				improving the system or systems under which—
							(A)the correctional
				agency of the State or local government develops and carries out plans to
				facilitate the reentry into the community of each offender in State or local
				custody;
							(B)the supervision
				and services provided to offenders in State or local custody are coordinated
				with the supervision and services provided to offenders after reentry into the
				community;
							(C)the efforts of
				various public and private entities to provide supervision and services to
				offenders after reentry into the community, and to family members of such
				offenders, are coordinated; and
							(D)offenders
				awaiting reentry into the community are provided with documents (such as
				identification papers, referrals to services, medical prescriptions, job
				training certificates, apprenticeship papers, and information on obtaining
				public assistance) useful in achieving a successful transition from prison,
				jail, or detention;
							(2)carrying out
				programs and initiatives by units of local government to strengthen reentry
				services for individuals released from local jails;
						(3)enabling jail or
				prison mentors of offenders to remain in contact with those offenders,
				including through the use of such technology as videoconferencing, during
				incarceration and after reentry into the community and encouraging the
				involvement of prison or jail mentors in the reentry process;
						(4)providing
				structured post-release housing and transitional housing, including group homes
				for recovering substance abusers, through which offenders are provided
				supervision and services immediately following reentry into the
				community;
						(5)assisting
				offenders in securing permanent housing upon release or following a stay in
				transitional housing;
						(6)providing
				continuity of health services (including screening, assessment, and aftercare
				for mental health services, substance abuse treatment and aftercare, and
				treatment for contagious diseases) to offenders in custody and after reentry
				into the community;
						(7)providing
				offenders with education, job training, responsible parenting and healthy
				relationship skills training designed specifically for addressing the needs of
				incarcerated and transitioning fathers and mothers, English as a second
				language programs, work experience programs, self-respect and life skills
				training, and other skills useful in achieving a successful transition from
				prison;
						(8)facilitating
				collaboration among corrections and community corrections, technical schools,
				community colleges, and the workforce development and employment service
				sectors to—
							(A)promote, where
				appropriate, the employment of people released from prison and jail, through
				efforts such as educating employers about existing financial incentives, and
				facilitate the creation of job opportunities, including transitional jobs and
				time limited subsidized work experience (where appropriate), for this
				population that will benefit communities;
							(B)connect inmates
				to employment, including supportive employment and employment services, before
				their release to the community, to provide work supports, including
				transportation and retention services, as appropriate, and identify labor
				market needs to ensure that education and training are appropriate; and
							(C)address barriers
				to employment, including licensing that are not directly connected to the crime
				committed and the risk that the ex-offender presents to the community, and
				provide case management services as necessary to prepare offenders for jobs
				that offer the potential for advancement and growth;
							(9)assessing the
				literacy and educational needs of offenders in custody and identifying and
				providing services appropriate to meet those needs, including follow-up
				assessments and long-term services;
						(10)systems under
				which family members of offenders are involved in facilitating the successful
				reentry of those offenders into the community, including removing obstacles to
				the maintenance of family relationships while the offender is in custody,
				strengthening the family's capacity to function as a stable living situation
				during reentry where appropriate, and involving family members in the planning
				and implementation of the reentry process;
						(11)programs under
				which victims are included, on a voluntary basis, in the reentry
				process;
						(12)identifying and
				addressing barriers to collaborating with child welfare agencies in the
				provision of services jointly to offenders in custody and to the children of
				such offenders;
						(13)carrying out
				programs that support children of incarcerated parents, including those in
				foster care and those cared for by grandparents or other relatives, commonly
				referred to as kinship care, including mentoring children of prisoners
				programs;
						(14)carrying out
				programs for the entire family unit, including the coordination of service
				delivery across agencies;
						(15)implementing
				programs in correctional agencies to include the collection of information
				regarding any dependent children of an incarcerated person as part of intake
				procedures, including the number of children, age, and location or
				jurisdiction, and connect identified children with services as appropriate and
				needed;
						(16)addressing
				barriers to the visitation of children with an incarcerated parent, and
				maintenance of the parent-child relationship as appropriate to the safety and
				well-being of the children, such as the location of facilities in remote areas,
				telephone costs, mail restrictions, and visitation policies;
						(17)creating,
				developing, or enhancing prisoner and family assessments curricula, policies,
				procedures, or programs (including mentoring programs) to help prisoners with a
				history or identified risk of domestic violence, dating violence, sexual
				assault, or stalking reconnect with their families and communities, as
				appropriate (or when it is safe to do so), and become mutually respectful,
				nonabusive parents or partners, under which particular attention is paid to the
				safety of children affected and the confidentiality concerns of victims, and
				efforts are coordinated with existing victim service providers;
						(18)developing
				programs and activities that support parent-child relationships, such
				as—
							(A)using telephone
				conferencing to permit incarcerated parents to participate in parent-teacher
				conferences;
							(B)using
				videoconferencing to allow virtual visitation when incarcerated persons are
				more than 100 miles from their families;
							(C)the development
				of books on tape programs, through which incarcerated parents read a book into
				a tape to be sent to their children;
							(D)the establishment
				of family days, which provide for longer visitation hours or family
				activities;
							(E)the creation of
				children’s areas in visitation rooms with parent-child activities;
							(F)the
				implementation of programs to help incarcerated fathers and mothers stay
				connected to their children and learn responsible parenting and healthy
				relationship skills; or
							(G)mentoring
				children of prisoners program;
							(19)expanding
				family-based treatment centers that offer family-based comprehensive treatment
				services for parents and their children as a complete family unit;
						(20)conducting
				studies to determine who is returning to prison or jail and which of those
				returning prisoners represent the greatest risk to community safety;
						(21)developing or
				adopting procedures to ensure that dangerous felons are not released from
				prison prematurely;
						(22)developing and
				implementing procedures to assist relevant authorities in determining when
				release is appropriate and in the use of data to inform the release
				decision;
						(23)developing and
				implementing procedures to identify efficiently and effectively those violators
				of probation, parole, or post incarceration supervision who should be returned
				to prison or jail;
						(24)utilizing
				validated assessment tools to assess the risk factors of returning inmates and
				prioritizing services based on risk;
						(25)facilitating and
				encouraging timely and complete payment of restitution and fines by
				ex-offenders to victims and the community;
						(26)establishing or
				expanding the use of reentry courts and other programs to—
							(A)monitor offenders
				returning to the community;
							(B)provide returning
				offenders with—
								(i)drug and alcohol
				testing and treatment; and
								(ii)mental and
				medical health assessment and services;
								(C)facilitate
				restorative justice practices and convene family or community impact panels,
				family impact educational classes, victim impact panels, or victim impact
				educational classes;
							(D)provide and
				coordinate the delivery of other community services to offenders,
				including—
								(i)housing
				assistance;
								(ii)education;
								(iii)employment
				training;
								(iv)children and
				family support to include responsible parenting and healthy relationship skill
				training designed specifically to address the needs of incarcerated and
				transitioning fathers and mothers;
								(v)conflict
				resolution skills training;
								(vi)family violence
				intervention programs;
								(vii)culturally and
				linguistically competent services, as appropriate; and
								(viii)other
				appropriate services; and
								(E)establish and
				implement graduated sanctions and incentives; and
							(27)providing
				technology and other tools to advance post release
				supervision.
						.
				(b)Juvenile
			 offender demonstration projects reauthorizedSection 2976(c) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(c)) is
			 amended by striking may be expended for and all that follows
			 through the period at the end and inserting may be expended for any
			 activity referred to in subsection (b)..
				(c)Applications;
			 requirements; priorities; performance measurementsSection 2976
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is
			 amended—
					(1)by redesignating
			 subsection (h) as subsection (o); and
					(2)by striking
			 subsections (d) through (g) and inserting the following:
						
							(d)ApplicationsA
				State, unit of local government, territory, or Indian tribe, or combination
				thereof desiring a grant under this section shall submit an application to the
				Attorney General that—
								(1)contains a
				reentry strategic plan, as referenced in subsection (h), which describes the
				long-term strategy, and a detailed implementation schedule, including the
				jurisdiction's plans to pay for the program after the Federal funding is
				discontinued;
								(2)identifies the
				local government role and the role of governmental agencies and nonprofit
				organizations that will be coordinated by, and that will collaborate on, the
				applicant's prisoner reentry strategy and certifies their involvement;
				and
								(3)describes the
				methodology and outcome measures that will be used in evaluating the
				program.
								(e)RequirementsThe
				Attorney General may make a grant to an applicant under this section only if
				the application—
								(1)reflects explicit
				support of the chief executive officer of the State, unit of local government,
				territory, or Indian tribe applying for a grant under this section;
								(2)provides
				extensive discussion of the role of State corrections departments, community
				corrections agencies, juvenile justice systems, or local jail systems in
				ensuring successful reentry of ex-offenders into their communities;
								(3)provides
				extensive evidence of collaboration with State and local government agencies
				overseeing health, housing, child welfare, education, substance abuse, and
				employment services, and local law enforcement;
								(4)provides a plan
				for analysis of the applicant’s existing statutory, regulatory, rules-based,
				and practice-based hurdles to a prisoner's reintegration into the community
				that—
									(A)takes particular
				note and makes recommendations with respect to laws, regulations, rules, and
				practices that disqualify former prisoners from obtaining professional licenses
				or other requirements necessary for certain types of employment, and that
				hinder full civic participation;
									(B)identifies and
				makes recommendations with respect to those laws, regulations, rules, or
				practices that are not directly connected to the crime committed and the risk
				that the ex-offender presents to the community; and
									(C)affords members
				of the public an opportunity to participate in the process described in this
				subsection; and
									(5)includes the use
				of a State, local, territorial, or tribal task force, as referenced in
				subsection (i), to carry out the activities funded under the grant.
								(f)Priority
				considerationThe Attorney General shall give priority to grant
				applications under this section that best—
								(1)focus initiative
				on geographic areas with a high population of ex-offenders;
								(2)include
				partnerships with nonprofit organizations;
								(3)provide
				consultations with crime victims and former incarcerated prisoners and their
				families;
								(4)review the
				process by which the State and local governments adjudicate violations of
				parole, probation, or post incarceration supervision and consider reforms to
				maximize the use of graduated, community-based sanctions for minor and
				technical violations of parole, probation, or post incarceration
				supervision;
								(5)establish
				prerelease planning procedures for prisoners to ensure that a prisoner's
				eligibility for Federal or State benefits (including Medicaid, Medicare, Social
				Security, and Veterans benefits) upon release is established prior to release,
				subject to any limitations in law, and to ensure that prisoners are provided
				with referrals to appropriate social and health services or are linked to
				appropriate nonprofit organizations;
								(6)include an
				agreement that the applicant, in consultation with the National Institute of
				Justice, will modify the project design, initially and during the project, in
				order to facilitate the evaluation of outcomes by means, including (to the
				maximum extent feasible) random assignment of offenders and ex-offenders (or
				entities working with such persons) to program delivery and control groups;
				and
								(7)target high-risk
				offenders for reentry programs through validated assessment tools.
								(g)Uses of grant
				funds
								(1)Federal
				shareThe Federal share of a grant received under this section
				may not exceed 75 percent of the project funded under the grant, unless the
				Attorney General—
									(A)waives, in whole
				or in part, the requirement of this paragraph; and
									(B)publicly
				delineates the rationale for the waiver.
									(2)Supplement not
				supplantFederal funds received under this section shall be used
				to supplement, not supplant, non-Federal funds that would otherwise be
				available for the activities funded under this section.
								(h)Reentry
				strategic plan
								(1)In
				generalAs a condition of receiving financial assistance under
				this section, each applicant shall develop a comprehensive strategic reentry
				plan that contains measurable annual and 5 year performance outcomes. The plan
				shall have as a goal to reduce the rate of recidivism of incarcerated persons
				served with funds from this section by 50 percent over a period of 5
				years.
								(2)CoordinationIn
				developing reentry plans under this subsection, applicants shall coordinate
				with communities and stakeholders, including persons in the fields of public
				safety, corrections, housing, health, education, substance abuse, children and
				families, employment, business and members of nonprofit organizations that
				provide reentry services.
								(3)Measurements of
				progressEach reentry plan developed under this subsection shall
				measure the applicant's progress toward increasing public safety by reducing
				rates of recidivism and enabling released offenders to transition successfully
				back into their communities.
								(i)Reentry task
				force
								(1)In
				generalAs a condition of receiving financial assistance under
				this section, each applicant shall establish or empower a Reentry Task Force,
				or other relevant convening authority, to examine ways to pool existing
				resources and funding streams to promote lower recidivism rates for returning
				ex-offenders and to minimize the harmful effects of incarceration on families
				and communities by collecting data and best practices in offender reentry from
				demonstration grantees and other agencies and organizations, and to provide a
				plan, as described in subsection (e)(4).
								(2)MembershipThe
				task force or other authority shall be comprised of relevant—
									(A)State, tribal,
				territorial, or local leaders;
									(B)agencies;
									(C)service
				providers;
									(D)nonprofit
				organizations; and
									(E)stakeholders.
									(j)Strategic
				performance outcomes
								(1)In
				generalEach applicant shall identify in their reentry strategic
				plan, as referenced in subsection (h), specific performance outcomes related to
				the long-term goals of increasing public safety and reducing recidivism.
								(2)Performance
				outcomesThe performance outcomes identified under paragraph (1)
				shall include, with respect to offenders released back into the
				community—
									(A)reduction in
				recommitment rates;
									(B)reduction in
				crime;
									(C)increased
				employment and education opportunities;
									(D)reduction in
				violations of conditions of supervised release;
									(E)increased child
				support;
									(F)increased housing
				opportunities;
									(G)reduction in drug
				and alcohol abuse; and
									(H)increased
				participation in substance abuse and mental health services.
									(3)Other
				outcomesStates may include in their reentry strategic plan other
				performance outcomes that increase the success rates of offenders who
				transition from prison.
								(4)CoordinationApplicants
				should coordinate with communities and stakeholders about the selection of
				performance outcomes identified by the applicant, and should consult with the
				Department of Justice for assistance with data collection and measurement
				activities.
								(5)ReportEach
				grantee under this section shall submit an annual report to the Department of
				Justice that—
									(A)identifies the
				grantee's progress toward achieving its strategic performance outcomes;
				and
									(B)describes other
				activities conducted by the grantee to increase the success rates of the
				reentry population, such as programs that foster effective risk management and
				treatment programming, offender accountability, and community and victim
				participation.
									(k)Performance
				measurement
								(1)In
				generalThe Department of Justice, in consultation with the
				grantees, shall—
									(A)identify primary
				and secondary sources of information to support the measurement of the
				performance indicators identified under this section;
									(B)identify sources
				and methods of data collection in support of performance measurement required
				under this section;
									(C)provide to all
				grantees technical assistance and training on performance measures and data
				collection for purposes of this section; and
									(D)coordinate with
				the Substance Abuse and Mental Health Services Administration on strategic
				performance outcome measures and data collection for purposes of this section
				relating to substance abuse and mental health.
									(2)CoordinationThe
				Department of Justice shall coordinate with other Federal agencies to identify
				national and other sources of information to support grantee’s performance
				measurement.
								(3)Standards for
				analysisAny statistical analysis of population data conducted
				pursuant to this section shall be conducted in accordance with the Federal
				Register Notice dated October 30, 1997, relating to classification
				standards.
								(l)Future
				eligibilityTo be eligible to receive a grant under this section
				for fiscal years after the first receipt of such a grant, a grantee shall
				submit to the Attorney General such information as is necessary to demonstrate
				that—
								(1)the grantee has
				adopted a reentry plan that reflects input from nonprofit organizations;
								(2)the grantee’s
				reentry plan includes performance measures to assess the grantee’s progress
				toward increasing public safety by reducing by 10 percent over the 2-year
				period the rate at which individuals released from prison who participate in
				the reentry system supported by Federal funds are recommitted to prison;
				and
								(3)the grantee will
				coordinate with the Department of Justice, nonprofit organizations, and other
				experts regarding the selection and implementation of the performance measures
				described in subsection (k).
								(m)National adult
				and juvenile offender reentry resource center
								(1)AuthorityThe
				Attorney General may, using amounts made available to carry out this
				subsection, make a grant to an eligible organization to provide for the
				establishment of a National Adult and Juvenile Offender Reentry Resource
				Center.
								(2)Eligible
				organizationAn organization eligible for the grant under
				paragraph (1) is any national nonprofit organization approved by the Federal
				task force established under subsection (o) that provides technical assistance
				and training to, and has special expertise and broad, national-level experience
				in offender reentry programs, training, and research.
								(3)Use of
				fundsThe organization receiving the grant shall establish a
				National Adult and Juvenile Offender Reentry Resource Center to—
									(A)provide
				education, training, and technical assistance for States, tribes, territories,
				local governments, service providers, nonprofit organizations, and corrections
				institutions;
									(B)collect data and
				best practices in offender reentry from demonstration grantees and others
				agencies and organizations;
									(C)develop and
				disseminate evaluation tools, mechanisms, and measures to better assess and
				document coalition performance measures and outcomes;
									(D)disseminate
				knowledge to States and other relevant entities about best practices, policy
				standards, and research findings;
									(E)develop and
				implement procedures to assist relevant authorities in determining when release
				is appropriate and in the use of data to inform the release decision;
									(F)develop and
				implement procedures to identify efficiently and effectively those violators of
				probation, parole, or post incarceration supervision who should be returned to
				prison and those who should receive other penalties based on defined, graduated
				sanctions;
									(G)collaborate with
				the Federal task force established under subsection (o) and the Federal
				Resource Center for Children of Prisoners;
									(H)develop a
				national research agenda; and
									(I)bridge the gap
				between research and practice by translating knowledge from research into
				practical information.
									(4)LimitOf
				amounts made available to carry out this section, not more than 4 percent shall
				be available to carry out this subsection.
								(n)AdministrationOf
				amounts made available to carry out this section—
								(1)not more than 2
				percent shall be available for administrative expenses in carrying out this
				section; and
								(2)not more than 2
				percent shall be made available to the National Institute of Justice to
				evaluate the effectiveness of the demonstration projects funded under section
				2976 of the Omnibus Crime and Control and Safe Streets Act of 1968 (42 U.S.C.
				3797w) as amended by this section, using a methodology that—
									(A)includes, to the
				maximum extent feasible, random assignment of offenders or ex-offenders (or
				entities working with such persons) to program delivery and control groups;
				and
									(B)generates
				evidence on which reentry approaches and strategies are most effective.
									(o)Task force on
				Federal programs and activities relating to reentry of offenders
								(1)Task force
				requiredThe Attorney General, in consultation with the Secretary
				of Housing and Urban Development, the Secretary of Labor, the Secretary of
				Education, the Secretary of Health and Human Services, the Secretary of
				Veterans Affairs, the Secretary of Agriculture, and the heads of such other
				elements of the Federal Government as the Attorney General considers
				appropriate, and in collaboration with stakeholders, service providers,
				nonprofit organizations, States, tribes, territories, and local governments,
				shall establish an interagency task force on Federal programs and activities
				relating to the reentry of offenders into the community.
								(2)DutiesThe
				task force required by paragraph (1) shall—
									(A)identify such
				programs and activities that may be resulting in overlapping or duplication of
				services, the scope of such overlapping or duplication, and the relationship of
				such overlapping and duplication to public safety, public health, and
				effectiveness and efficiency;
									(B)identify methods
				to improve collaboration and coordination of such programs and
				activities;
									(C)identify areas of
				responsibility in which improved collaboration and coordination of such
				programs and activities would result in increased effectiveness or
				efficiency;
									(D)develop
				innovative interagency or intergovernmental programs, activities, or procedures
				that would improve outcomes of reentering offenders and children of
				offenders;
									(E)develop methods
				for increasing regular communication that would increase interagency program
				effectiveness;
									(F)identify areas of
				research that can be coordinated across agencies with an emphasis on applying
				science-based practices to support, treatment, and intervention programs for
				reentering offenders;
									(G)identify funding
				areas that should be coordinated across agencies and any gaps in funding;
				and
									(H)in collaboration
				with the National Adult and Juvenile Offender Reentry Resources Center identify
				successful programs currently operating and collect best practices in offender
				reentry from demonstration grantees and other agencies and organizations,
				determine the extent to which such programs and practices can be replicated,
				and make information on such programs and practices available to States,
				localities, nonprofit organizations, and others.
									(3)Report
									(A)In
				generalNot later than 1 year after the date of enactment of this
				Act, the task force established under paragraph (1) shall submit a report,
				including recommendations, to Congress on barriers to reentry. The task force
				shall provide for public input in preparing the report.
									(B)ContentsThe
				report required by subparagraph (A) shall identify Federal and other barriers
				to successful reentry of offenders into the community and analyze the effects
				of such barriers on offenders and on children and other family members of
				offenders, including barriers relating to—
										(i)child support
				obligations and procedures;
										(ii)Social Security
				benefits, including barriers in timely restoration of suspended disability
				benefits immediately upon release, Veterans benefits, food stamps, and other
				forms of Federal public assistance;
										(iii)Medicaid and
				Medicare laws, regulations, guidelines or procedures, including barriers in
				timely restoration of benefits caused by delay in reinstatement of suspended
				Social Security disability benefits;
										(iv)education
				programs, financial assistance, and full civic participation;
										(v)TANF program
				funding criteria and other welfare benefits;
										(vi)sustainable
				employment and career advancement, that are not directly connected to the crime
				committed and the risk that the ex-offender presents to the community;
										(vii)laws,
				regulations, rules, and practices that restrict Federal employment licensure
				and participation in Federal contracting programs;
										(viii)admissions to
				and evictions from Federal housing programs, including—
											(I)examining the
				number and characteristics of ex-offenders who are evicted from or denied
				eligibility for Federal housing programs;
											(II)the effect of
				eligibility denials and evictions on homelessness, family stability and family
				reunification;
											(III)the extent to
				which arrest records are the basis for denying applications;
											(IV)the implications
				of considering misdemeanors 5 or more years old and felonies 10 or more years
				old and the appropriateness of taking into account rehabilitation and other
				mitigating factors; and
											(V)the feasibility
				of using probationary or conditional eligibility based on participation in a
				supervised rehabilitation program or other appropriate social services;
											(ix)reentry
				procedures, case planning, and transitions of persons from the custody of the
				Federal Bureau of Prisons to a Federal parole or probation program or community
				corrections;
										(x)laws,
				regulations, rules, and practices that may require a parolee to return to the
				same county that the parolee was living in prior to his or her arrest, and the
				potential for changing such laws, regulations, rules, and practices so that the
				parolee may change his or her location upon release, and not settle in the same
				location with persons who may be a negative influence; and
										(xi)prerelease
				planning procedures for prisoners to ensure that a prisoner's eligibility for
				Federal or State benefits (including Medicaid, Medicare, Social Security and
				Veterans benefits) upon release is established prior to release, subject to any
				limitations in law; and to ensure that prisoners are provided with referrals to
				appropriate social and health services or are linked to appropriate nonprofit
				organizations.
										(4)Annual
				reportsOn an annual basis, the task force required by paragraph
				(1) shall submit to Congress a report on the activities of the task force,
				including specific recommendations of the task force on matters referred to in
				paragraph (2). Any statistical analysis of population data pursuant to this
				section shall be conducted in accordance with the Federal Register Notice dated
				October 30, 1997, relating to classification
				standards.
								.
					(d)Authorization
			 of appropriationsSection 2976 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (o)(1), as
			 so redesignated by subsection (c) of this section, by striking and
			 $16,000,000 for fiscal year 2005 and inserting $100,000,000 for
			 fiscal year 2007, and $100,000,000 for fiscal year 2008.
				(e)Grant
			 authorizationSection 2976(a) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w(a)) is amended by striking
			 States, Territories and all that follows through the period at
			 the end and inserting States, local governments, territories, or Indian
			 tribes, or any combination thereof, in partnership with stakeholders, service
			 providers, and nonprofit organizations, for purpose of establishing adult and
			 juvenile offender reentry demonstration projects..
				106.Children of
			 incarcerated parents and familiesThe Secretary of Health and Human Services
			 may—
				(1)review, and make
			 available to States, a report on any recommendations regarding the role of
			 State child protective services at the time of the arrest of a person;
			 and
				(2)by regulation,
			 establish such services as the Secretary determines necessary for the
			 preservation of families that have been impacted by the incarceration of a
			 family member with special attention given to the impact on children.
				107.Encouragement
			 of employment of former prisonersThe Secretary of Labor shall take such steps
			 as are necessary to implement a program, including the Employment and Training
			 Administration, to educate employers and 1-stop center workforce development
			 providers about existing incentives, including the Federal bonding program and
			 tax credits for hiring former Federal, State, or local prisoners.
			108.Federal
			 resource center for children of prisonersThere are authorized to be appropriated to
			 the Secretary of Health and Human Services for fiscal years 2007 and 2008, such
			 sums as may be necessary for the continuing activities of the Federal Resource
			 Center for Children of Prisoners, including conducting a review of the policies
			 and practices of State and Federal corrections agencies to support parent-child
			 relationships.
			109.Use of violent
			 offender truth-in-sentencing grant funding for demonstration project
			 activitiesSection 20102(a) of
			 the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13702(a))
			 is amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)to carry out any
				activity referred to in subsections (b) and (c) of section 2976 of the Omnibus
				Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w (b),
				(c)).
						.
				110.Grants to
			 study parole or post-incarceration supervision violations and
			 revocations
				(a)Grants
			 authorizedFrom amounts made available to carry out this section,
			 the Attorney General may award grants to States to study and to improve the
			 collection of data with respect to individuals whose parole or post
			 incarceration supervision is revoked and which such individuals represent the
			 greatest risk to community safety.
				(b)ApplicationAs
			 a condition of receiving a grant under this section, a State shall—
					(1)certify that the
			 State has, or intends to establish, a program that collects comprehensive and
			 reliable data with respect to individuals described in subsection (a),
			 including data on—
						(A)the number and
			 type of parole or post incarceration supervision violations that occur with the
			 State;
						(B)the reasons for
			 parole or post-incarceration supervision revocation;
						(C)the underlying
			 behavior that led to the revocation; and
						(D)the term of
			 imprisonment or other penalty that is imposed for the violation; and
						(2)provide the data
			 described in paragraph (1) to the Bureau of Justice Statistics, in a form
			 prescribed by the Bureau. Any statistical analysis of population data pursuant
			 to this section shall be conducted in accordance with the Federal Register
			 Notice dated October 30, 1997, relating to classification standards.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,000,000 for each fiscal years 2007 and 2008.
				111.Improvement of
			 the residential substance abuse treatment for State prisoners program
				(a)DefinitionSection
			 1902 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796ff–1) is amended by—
					(1)redesignating
			 subsections (c) through (f) as subsections (d) through (g), respectively;
			 and
					(2)inserting after
			 subsection (b) the following:
						
							(c)Residential
				substance abuse treatmentIn this section, the term
				residential substance abuse treatment—
								(1)means a course of
				individual and group activities and treatment, lasting at least 6 months, in
				residential treatment facilities set apart from the general prison population;
				and
								(2)can include the
				use of pharmacotherapies where appropriate, that may extend beyond the 6-month
				period.
								.
					(b)Requirement for
			 after care componentSubsection (d) of section 1902 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ff–1), as so
			 redesignated by subsection (a) of this section, is amended—
					(1)in the subsection
			 heading, by striking Eligibility for preference with after care
			 component and inserting Requirement for after care
			 component;
					(2)by amending
			 paragraph (1) to read as follows:
						
							(1)To be eligible
				for funding under this part, a State shall ensure that individuals who
				participate in the substance abuse treatment program established or implemented
				with assistance provided under this part will be provided with after care
				services.
							;
				and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)After care
				services required by this subsection shall be funded by the funding provided in
				this
				part.
							.
					112.Residential
			 drug abuse program in Federal prisonsSection 3621(e)(5)(A) of title 18, United
			 States Code, is amended by striking means a course of and all
			 that follows through the semicolon at the end and inserting the following:
			 means a course of individual and group activities and treatment, lasting
			 at least 6 months, in residential treatment facilities set apart from the
			 general prison population, which may include the use of pharmacotherapies,
			 where appropriate, that may extend beyond the 6-month period;.
			113.Removal of
			 limitation on amount of funds available for corrections education programs
			 under the Adult Education and Family Literacy Act
				(a)In
			 generalSection 222(a)(1) of the Adult Education and Family
			 Literacy Act (20 U.S.C. 9222(a)(1)) is amended by striking , of which
			 not more than 10 percent of the 82.5 percent shall be available to carry out
			 section 225.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Education shall submit to Congress a report—
					(1)on the use of
			 literacy funds to correctional institutions as defined in section 225(d)(2) of
			 the Adult Education and Family Literacy Act (20 U.S.C. 9224); and
					(2)that specifies
			 the amount of literacy funds that are provided to each category of correctional
			 institution in each State, and identify whether funds are being sufficiently
			 allocated among the various types of institutions.
					114.Technical
			 amendment to drug-free student loans provision to ensure that it applies only
			 to offenses committed while receiving Federal aidSection 484(r)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1091(r)(1)) is amended by striking A
			 student and all that follows through table: and
			 inserting the following: A student who is convicted of any offense under
			 any Federal or State law involving the possession or sale of a controlled
			 substance for conduct that occurred during a period of enrollment for which the
			 student was receiving any grant, loan, or work assistance under this title
			 shall not be eligible to receive any grant, loan, or work assistance under this
			 title from the date of that conviction for the period of time specified in the
			 following table:.
			115.Mentoring
			 grants to nonprofit organizations
				(a)Authority To
			 make grantsFrom amounts made available to carry out this
			 section, the Attorney General of the United States, in collaboration with the
			 Secretary of Labor and the Secretary of Housing and Urban Development, shall
			 make grants to nonprofit organizations for the purpose of providing mentoring
			 and other transitional services essential to reintegrating ex-offenders.
				(b)Use of
			 fundsGrant funds awarded under subsection (a) may be used
			 for—
					(1)mentoring adult
			 and juvenile offenders during incarceration, through transition back to the
			 community, and post release; and
					(2)transitional
			 services to assist in the reintegration of ex-offenders into the
			 community.
					(c)Application;
			 priority considerationTo be eligible to receive a grant under
			 this section, a nonprofit organization shall submit an application to the
			 Attorney General based on criteria developed by the Attorney General in
			 consultation with the Secretary of Labor and the Secretary of Housing and Urban
			 Development. Applicants will be given priority consideration if the
			 application—
					(1)includes a plan
			 to implement activities that have been demonstrated effective in facilitating
			 the successful reentry of offenders; and
					(2)provides for an
			 independent evaluation that includes, to the maximum extent feasible, random
			 assignment of offenders or ex-offenders to program delivery and control
			 groups.
					(d)Strategic
			 performance outcomesThe Attorney General shall require each
			 applicant under this section to identify specific performance outcomes related
			 to the long-term goal of stabilizing communities by reducing recidivism and
			 re-integrating ex-offenders into society.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Department of Justice to carry out this section $25,000,000 for each of fiscal
			 years 2007 and 2008.
				116.Clarification
			 of authority to place prisoner in community correctionsSection 3624(c) of title 18, United States
			 Code, is amended to read as follows:
				
					(c)Prerelease
				custody
						(1)In
				generalThe Bureau of Prisons shall, to the extent practicable,
				assure that a prisoner serving a term of imprisonment spends 20 percent of the
				final portion of the term, not to exceed 12 months, to be served under
				conditions that will afford the prisoner a reasonable opportunity to adjust to
				and prepare for the prisoner's reentry into the community. Such conditions may
				include a community correctional facility.
						(2)AuthorityThis
				subsection authorizes the Bureau of Prisons to place a prisoner in home
				confinement for the last 10 percent of the term to be served, not to exceed 6
				months.
						(3)AssistanceThe
				United States Probation System shall, to the extent practicable, offer
				assistance to a prisoner during such prerelease custody.
						(4)No
				limitationsNothing in this subsection shall be construed to
				limit or restrict the authority of the Bureau of Prisons granted under section
				3621 of this
				title.
						.
			117.Grants to
			 States for improved workplace and community transition training for
			 incarcerated youth offendersSection 821 of the Higher Education
			 Amendments of 1998 (20 U.S.C. 1151) is amended to read as follows:
				
					821.Grants to
				states for improved workplace and community transition training for
				incarcerated youth offenders
						(a)DefinitionFor
				purposes of this section, the term youth offender means a male
				or female offender under the age of 35, who is incarcerated in a State prison,
				including a prerelease facility.
						(b)Grant
				programThe Secretary of Education (in this section referred to
				as the Secretary)—
							(1)shall establish a
				program in accordance with this section to provide grants to the State
				correctional education agencies in the States, from allocations for the States
				under subsection (h), to assist and encourage youth offenders to acquire
				functional literacy, life, and job skills, through—
								(A)the pursuit of a
				postsecondary education certificate, or an associate or bachelor's degree while
				in prison; and
								(B)employment
				counseling and other related services which start during incarceration and end
				not later than 1 year after release from confinement; and
								(2)may establish
				such performance objectives and reporting requirements for State correctional
				education agencies receiving grants under this section as the Secretary
				determines are necessary to assess the effectiveness of the program under this
				section.
							(c)ApplicationTo
				be eligible for a grant under this section, a State correctional education
				agency shall submit to the Secretary a proposal for a youth offender program
				that—
							(1)identifies the
				scope of the problem, including the number of youth offenders in need of
				postsecondary education and vocational training;
							(2)lists the
				accredited public or private educational institution or institutions that will
				provide postsecondary educational services;
							(3)lists the
				cooperating agencies, public and private, or businesses that will provide
				related services, such as counseling in the areas of career development,
				substance abuse, health, and parenting skills;
							(4)describes
				specific performance objectives and evaluation methods (in addition to, and
				consistent with, any objectives established by the Secretary under subsection
				(b)(2)) that the State correctional education agency will use in carrying out
				its proposal, including—
								(A)specific and
				quantified student outcome measures that are referenced to outcomes for
				non-program participants with similar demographic characteristics; and
								(B)measures,
				consistent with the data elements and definitions described in subsection
				(d)(1)(A), of—
									(i)program
				completion, including an explicit definition of what constitutes a program
				completion within the proposal;
									(ii)knowledge and
				skill attainment, including specification of instruments that will measure
				knowledge and skill attainment;
									(iii)attainment of
				employment both prior to and subsequent to release;
									(iv)success in
				employment indicated by job retention and advancement; and
									(v)recidivism,
				including such subindicators as time before subsequent offense and severity of
				offense;
									(5)describes how the
				proposed programs are to be integrated with existing State correctional
				education programs (such as adult education, graduate education degree
				programs, and vocational training) and State industry programs;
							(6)describes how the
				proposed programs will have considered or will utilize technology to deliver
				the services under this section; and
							(7)describes how
				students will be selected so that only youth offenders eligible under
				subsection (e) will be enrolled in postsecondary programs.
							(d)Program
				requirementsEach State correctional education agency receiving a
				grant under this section shall—
							(1)annually report
				to the Secretary regarding—
								(A)the results of
				the evaluations conducted using data elements and definitions provided by the
				Secretary for the use of State correctional education programs;
								(B)any objectives or
				requirements established by the Secretary pursuant to subsection (b)(2);
				and
								(C)the additional
				performance objectives and evaluation methods contained in the proposal
				described in subsection (c)(4), as necessary to document the attainment of
				project performance objectives; and
								(2)expend on each
				participating eligible student for an academic year, not more than the maximum
				Federal Pell Grant funded under section 401 of the Higher Education Act of 1965
				for such academic year, which shall be used for—
								(A)tuition, books,
				and essential materials; and
								(B)related services
				such as career development, substance abuse counseling, parenting skills
				training, and health education.
								(e)Student
				eligibilityA youth offender shall be eligible for participation
				in a program receiving a grant under this section if the youth offender—
							(1)is eligible to be
				released within 5 years (including a youth offender who is eligible for parole
				within such time); and
							(2)is 35 years of
				age or younger.
							(f)Length of
				participationA State correctional education agency receiving a
				grant under this section shall provide educational and related services to each
				participating youth offender for a period not to exceed 5 years, 1 year of
				which may be devoted to study in a graduate education degree program or to
				remedial education services for students who have obtained a secondary school
				diploma or its recognized equivalent. Educational and related services shall
				start during the period of incarceration in prison or prerelease, and the
				related services may continue for not more than 1 year after release from
				confinement.
						(g)Education
				delivery systemsState correctional education agencies and
				cooperating institutions shall, to the extent practicable, use high-tech
				applications in developing programs to meet the requirements and goals of this
				section.
						(h)Allocation of
				fundsFrom the funds appropriated pursuant to subsection (i) for
				each fiscal year, the Secretary shall allot to each State an amount that bears
				the same relationship to such funds as the total number of students eligible
				under subsection (e) in such State bears to the total number of such students
				in all States.
						(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $30,000,000 for fiscal years 2007 and
				2008.
						.
			118.Improved
			 reentry procedures for Federal prisoners
				(a)General reentry
			 proceduresThe Department of Justice shall take such steps as are
			 necessary to modify existing procedures and policies to enhance case planning
			 and to improve the transition of persons from the custody of the Bureau of
			 Prisons to the community, including placement of such individuals in community
			 corrections facilities.
				(b)Procedures
			 regarding benefits
					(1)In
			 generalThe Bureau of Prisons shall establish reentry planning
			 procedures within the Release Preparation Program that include providing
			 Federal inmates with information in the following areas:
						(A)Health and
			 nutrition.
						(B)Employment.
						(C)Personal finance
			 and consumer skills.
						(D)Information and
			 community resources.
						(E)Release
			 requirements and procedures.
						(F)Personal growth
			 and development.
						(2)FormatAny
			 written information that the Bureau of Prisons provides to inmates for reentry
			 planning purposes shall use common terminology and language. The Bureau of
			 Prisons shall provide the United States Probation and Pretrial Services System
			 with relevant information on the medical care needs and the mental health
			 treatment needs of releasing inmates. The United States Probation and Pretrial
			 Services System shall take this information into account when developing
			 supervision plans in an effort to address the medical care and mental health
			 care needs of these individuals. The Bureau of Prisons shall provide inmates
			 with a sufficient amount of all necessary medications upon release from
			 custody.
					119.Reauthorization
			 of Learn and Serve AmericaSection 501(a)(1)(A) of the National and
			 Community Service Act of 1990 (42 U.S.C. 12681(a)(1)(A)) is amended by striking
			 fiscal year 1994 and such sums as may be necessary for each of the
			 fiscal years 1995 through 1996 and inserting fiscal year 2007
			 and each of the 5 succeeding fiscal years.
			120.Job
			 CorpsSection 161 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2901) is amended by striking
			 such sums as may be necessary and inserting
			 $1,800,000,000 (of which $300,000,000 shall be designated to create
			 additional Job Corps centers, especially in high gang activity
			 areas).
			121.Workforce
			 Investment Act youth activitiesSection 137(a) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2872(a)) is amended by striking such sums as may
			 be necessary and inserting $1,000,000.
			122.Expansion and
			 reauthorization of the mentoring initiative for system involved youth
				(a)ExpansionSection
			 261(a) of the Juvenile Justice and Delinquency Prevention Act of 2002 (42
			 U.S.C. 5665) is amended by inserting at the end the following: The
			 Administrator shall expand the number of sites receiving such grants from 4 to
			 12..
				(b)ReauthorizationSection
			 12213(c) of the Juvenile Justice and Delinquency Prevention Act of 2002 (42
			 U.S.C. 5671) is amended by striking subsection (c) and inserting the
			 following:
					
						(c)Authorization
				of appropriations for part eThere are authorized to be
				appropriated to carry out part E, and authorized to remain available until
				expended, $4,800,000 for fiscal years 2007, 2008, 2009, 2010, and
				2011.
						.
				123.Strategic
			 community planning programSection 30701 of the Violent Crime Control
			 Act of 1994 (42 U.S.C. 13801) is amended by inserting the following:
				
					30701.Grant
				authority
						(a)Grants
							(1)In
				generalIn order to prevent gang activity by juveniles, the
				Attorney General may award grants on a competitive basis to eligible local
				entities to pay for the Federal share of assisting eligible communities to
				develop and carry out programs that target at-risk youth and juvenile offenders
				aged 11 to 19, who—
								(A)have dropped out
				of school;
								(B)have come into
				contact with the juvenile justice system; or
								(C)are at risk of
				dropping out of school or coming into contact with the juvenile justice
				system.
								(2)LimitationNo
				local entity shall receive a grant of less than $250,000 in a fiscal year.
				Amounts made available through such grants shall remain available until
				expended.
							(b)Program
				requirements
							(1)ProgramsA
				local entity that receives funds under this section shall develop or expand
				community programs in eligible communities that are designed to target at-risk
				youths and juvenile offenders through prevention, early intervention, and
				graduated sanctions.
							(2)Optional
				activitiesA local entity that receives funds under this section
				may develop a variety of programs to serve the comprehensive needs of at-risk
				youth and juvenile offenders, including—
								(A)homework
				assistance and after-school programs, including educational, social, and
				athletic activities;
								(B)mentoring
				programs;
								(C)family
				counseling; and
								(D)parental training
				programs.
								(c)Eligible
				community identificationThe Attorney General through regulation
				shall define the criteria necessary to qualify as an eligible community as
				defined in subsection (g)(3).
						(d)Grant
				eligibilityTo be eligible to receive a grant under this section,
				a local entity shall—
							(1)identify an
				eligible community to be assisted;
							(2)develop a
				community planning process that includes—
								(A)parents and
				family members;
								(B)local school
				officials;
								(C)teachers employed
				at schools within the eligible community;
								(D)local public
				officials;
								(E)law enforcement
				officers and officials;
								(F)ministers and
				faith-based organizations;
								(G)public housing
				authorities;
								(H)public housing
				resident organization members, where applicable; and
								(I)public and
				private nonprofit organizations that provide education, child protective
				services, or other human services to low-income, at-risk youth and juvenile
				offenders, and their families; and
								(3)develop a
				concentrated strategy for implementation of the community planning process
				developed under paragraph (2) that targets clusters of at-risk youth and
				juvenile offenders in the eligible community.
							(e)Applications
							(1)Application
				requiredTo be eligible to receive a grant under this section, a
				local entity shall submit an application to the Attorney General at such time,
				in such manner, and accompanied by such information, as the Attorney General
				may reasonably require, and obtain approval of such application.
							(2)Contents of
				applicationEach application submitted under paragraph (1)
				shall—
								(A)contain a
				comprehensive plan for the program that is designed to improve the academic and
				social development of at-risk youths and juvenile offenders in the eligible
				community;
								(B)provide evidence
				of support for accomplishing the objectives of such plan from—
									(i)community
				leaders;
									(ii)a school
				district;
									(iii)local
				officials; and
									(iv)other
				organizations that the local entity determines to be appropriate;
									(C)provide an
				assurance that the local entity will use grant funds received under this
				subsection to implement the program requirements listed in subsection
				(b);
								(D)include an
				estimate of the number of children in the eligible community expected to be
				served under the program;
								(E)provide an
				assurance that the local entity shall prepare and submit to the Attorney
				General an annual report regarding any program conducted under this section;
				and
								(F)provide an
				assurance that the local entity will maintain separate accounting records for
				the program.
								(3)PriorityIn
				awarding grants to carry out programs under this section, the Attorney General
				shall give priority to local entities which submit applications that
				demonstrate the greatest effort in generating local support for the
				programs.
							(f)Federal
				share
							(1)PaymentsThe
				Attorney General shall, subject to the availability of appropriations, pay to
				each local entity having an application approved under subsection (e) the
				Federal share of the costs of developing and carrying out programs referred to
				in subsection (b).
							(2)Federal
				shareThe Federal share of such costs shall be 70 percent.
							(3)Non-Federal
				shareThe non-Federal share of such costs may be in cash or in
				kind, fairly evaluated, including personnel, plant, equipment, and
				services.
							(g)DefinitionsFor
				purposes of this section—
							(1)the term
				Attorney General means the Attorney General of the United
				States;
							(2)the term
				local entity means—
								(A)a local
				educational agency, or
								(B)a community-based
				organization as defined in section 1471(3) of the Elementary and Secondary
				Education Act of 1965;
								(3)the term
				eligible community means an area which meets criteria with respect
				to significant poverty and significant violent crime, and such additional
				criteria, as the Attorney General may by regulation require.
							(h)Authorization
				of appropriationsThere are authorized to be appropriated for
				grants under this section—
							(1)$10,000,000 for
				fiscal year 2007;
							(2)$11,000,000 for
				fiscal year 2008;
							(3)$12,000,000 for
				fiscal year 2009;
							(4)$13,000,000 for
				fiscal year 2010; and
							(5)$14,000,000 for
				fiscal year
				2011.
							.
			124.Reauthorization
			 of the Gang Resistance Education and Training Projects Program and increase
			 funding for the national youth gang surveySection 32401 of the Violent Crime Control
			 and Law Enforcement Act of 1994 (42 U.S.C. 13921) is amended—
				(1)in subsection (b), by striking paragraphs
			 (1) through (6) and inserting the following:
					
						(A)$21,000,000 for
				fiscal year 2007;
						(B)$21,000,000 for
				fiscal year 2008;
						(C)$21,000,000 for
				fiscal year 2009;
						(D)$21,000,000 for
				fiscal year 2010; and
						(E)$21,000,000 for
				fiscal year 2011;
						;
				and
				(2)adding at the end
			 the following:
					
						(c)Use of
				fundsUp to $1,000,000 annually of such funds authorized under
				this Section shall be used to increase the number of samples collected by the
				National Youth Gang Center for its annual National Youth Gang
				Survey.
						.
				IISuppression and
			 community anti-gang initiatives
			AGang activity
			 policing program
				201.Authority to
			 make gang activity policing grantsThe Attorney General may make grants to
			 States, units of local government, Indian tribal governments, other public and
			 private entities, and multi-jurisdictional or regional consortia thereof to
			 increase police presence, to expand and improve cooperative efforts between law
			 enforcement agencies and members of the community to address gang activity
			 problems, and otherwise to enhance public safety.
				202.Eligible
			 activitiesGrants made under
			 this subtitle may include programs, projects, and other activities to—
					(1)rehire law
			 enforcement officers who have been laid off as a result of State and local
			 budget reductions for deployment to reduce gang activity;
					(2)hire and train
			 new, additional career law enforcement officers for deployment to reduce gang
			 activity across the Nation;
					(3)procure
			 equipment, technology, or support systems, or pay overtime, to increase the
			 number of officers deployed in gang activity policing;
					(4)award grants to
			 pay for officers hired to perform intelligence in reducing gang
			 activity;
					(5)increase the
			 number of law enforcement officers involved in activities that are focused on
			 interaction with members of the community on proactive gang control and
			 prevention by redeploying officers to such activities;
					(6)establish and
			 implement innovative programs to increase and enhance proactive crime control
			 and gang prevention programs involving law enforcement officers and young
			 persons in the community;
					(7)establish
			 school-based partnerships between local law enforcement agencies and local
			 school systems by using school resource officers who operate in and around
			 elementary and secondary schools to combat gangs;
					(8)develop new
			 technologies, including interoperable communications technologies, modernized
			 criminal record technology, and forensic technology, to assist State and local
			 law enforcement agencies in reducing gang activity and to train law enforcement
			 officers to use such technologies; and
					(9)support the
			 purchase by a law enforcement agency of no more than 1 service weapon per
			 officer, upon hiring for deployment in gang activity policing or, if necessary,
			 upon existing officers’ initial redeployment to gang activity policing.
					203.Preferential
			 consideration of applications for certain grantsIn awarding grants under this subtitle, the
			 Attorney General may give preferential consideration, where feasible, to
			 applications—
					(1)for hiring and
			 rehiring additional career law enforcement officers that involve a non-Federal
			 contribution exceeding the 25 percent minimum under this subtitle; and
					(2)that are located
			 in a high intensity interstate gang activity area designated pursuant to
			 section 211.
					204.Utilization of
			 componentsThe Attorney
			 General may utilize any component or components of the Department of Justice in
			 carrying out this subtitle.
				205.Minimum
			 amountUnless all applications
			 submitted by any State and grantee within the State pursuant to this subtitle
			 have been funded, each qualifying State, together with grantees within the
			 State, shall receive in each fiscal year pursuant to this subtitle not less
			 than 0.5 percent of the total amount appropriated in the fiscal year for grants
			 pursuant to that section. In this section, qualifying State
			 means any State which has submitted an application for a grant, or in which an
			 eligible entity has submitted an application for a grant, which meets the
			 requirements prescribed by the Attorney General and the conditions set out in
			 this subtitle.
				206.Matching
			 fundsThe portion of the costs
			 of a program, project, or activity provided by this subtitle may not exceed 75
			 percent, unless the Attorney General waives, wholly or in part, the requirement
			 under this section of a non-Federal contribution to the costs of a program,
			 project, or activity. In relation to a grant for a period exceeding 1 year for
			 hiring or rehiring career law enforcement officers, the Federal share shall
			 decrease from year to year for up to 5 years, looking toward the continuation
			 of the increased hiring level using State or local sources of funding following
			 the conclusion of Federal support.
				207.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $700,000,000 for each
			 of the fiscal years 2007 through 2011. Any amount appropriated under this
			 section shall remain available until expended.
				BHigh intensity
			 interstate gang activity areas
				211.Designation of
			 and assistance for high intensity interstate gang activity
			 areas
					(a)DefinitionsIn
			 this section the following definitions shall apply:
						(1)GovernorThe
			 term Governor means a Governor of a State or the Mayor of the
			 District of Columbia.
						(2)High intensity
			 interstate gang activity areaThe term high intensity
			 interstate gang activity area means an area within a State that is
			 designated as a high intensity interstate gang activity area under subsection
			 (b)(1).
						(3)StateThe
			 term State means a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United States.
			 The term State shall include an Indian tribe, as
			 defined by section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a).
						(b)High intensity
			 interstate gang activity areas
						(1)DesignationThe
			 Attorney General, after consultation with the Governors of appropriate States,
			 may designate as high intensity interstate gang activity areas, specific areas
			 that are located within 1 or more States. To the extent that the goals of a
			 high intensity interstate gang activity area (HIIGAA) overlap with the goals of
			 a high intensity drug trafficking area (HIDTA), the Attorney General may merge
			 the 2 areas to serve as a dual-purpose entity. The Attorney General may not
			 make the final designation of a high intensity interstate gang activity area
			 without first consulting with and receiving comment from local elected
			 officials representing communities within the State of the proposed
			 designation.
						(2)AssistanceIn
			 order to provide Federal assistance to high intensity interstate gang activity
			 areas, the Attorney General shall—
							(A)establish
			 criminal street gang enforcement teams, consisting of Federal, State, and local
			 law enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high intensity interstate gang activity area;
							(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team; and
							(C)provide all
			 necessary funding for the operation of the criminal street gang enforcement
			 team in each high intensity interstate gang activity area.
							(3)Composition of
			 criminal street gang enforcement teamThe team established
			 pursuant to paragraph (2)(A) shall consist of agents and officers, where
			 feasible, from—
							(A)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
							(B)the Department of
			 Homeland Security;
							(C)the Department of
			 Housing and Urban Development;
							(D)the Drug
			 Enforcement Administration;
							(E)the Internal
			 Revenue Service;
							(F)the Federal
			 Bureau of Investigation;
							(G)the United States
			 Marshal’s Service;
							(H)the United States
			 Postal Service;
							(I)State and local
			 law enforcement; and
							(J)Federal, State
			 and local prosecutors.
							(4)Criteria for
			 designationIn considering an area for designation as a high
			 intensity interstate gang activity area under this section, the Attorney
			 General shall consider—
							(A)the current and
			 predicted levels of gang crime activity in the area;
							(B)the extent to
			 which violent crime in the area appears to be related to criminal street gang
			 activity, such as drug trafficking, murder, robbery, assaults, carjacking,
			 arson, kidnapping, extortion, and other criminal activity;
							(C)the extent to
			 which State and local law enforcement agencies have committed resources
			 to—
								(i)respond to the
			 gang crime problem; and
								(ii)participate in a
			 gang enforcement team;
								(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in the area; and
							(E)any other
			 criteria that the Attorney General considers to be appropriate.
							(c)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of the fiscal years 2007 to 2011 to carry out this section.
						(2)Use of
			 fundsOf amounts made available under paragraph (1) in each
			 fiscal year—
							(A)50 percent shall
			 be used to carry out subsection (b)(2); and
							(B)50 percent shall
			 be used to make grants available for community-based programs to provide crime
			 prevention, research, and intervention services that are designed for gang
			 members and at-risk youth in areas designated pursuant to this section as high
			 intensity interstate gang activity areas.
							(3)Reporting
			 requirementsBy February 1st of each year, the Attorney General
			 shall provide a report to Congress which describes, for each designated high
			 intensity interstate gang activity area—
							(A)the specific
			 long-term and short-term goals and objectives;
							(B)the measurements
			 used to evaluate the performance of the high intensity interstate gang activity
			 area in achieving the long-term and short-term goals;
							(C)the age,
			 composition, and membership of gangs;
							(D)the number and
			 nature of crimes committed by gangs; and
							(E)the definition of
			 the term gang used to compile this report.
							CAdditional
			 funding
				221.Additional
			 resources needed by the Federal Bureau of Investigation to investigate and
			 prosecute violent criminal street gangs
					(a)Responsibilities
			 of Attorney GeneralThe Attorney General is authorized to require
			 the Federal Bureau of Investigation to—
						(1)increase funding
			 for the Safe Streets Program; and
						(2)support the
			 criminal street gang enforcement teams, established under section 211(b), in
			 designated high intensity interstate gang activity areas.
						(b)Authorization
			 of appropriations
						(1)In
			 generalIn addition to amounts otherwise authorized, there are
			 authorized to be appropriated to the Attorney General $5,000,000 for each of
			 the fiscal years 2007 through 2011 to carry out the Safe Streets
			 Program.
						(2)AvailabilityAny
			 amounts appropriated pursuant to paragraph (1) shall remain available until
			 expended.
						222.Grants to
			 prosecutors and law enforcement to combat violent crime and to protect
			 witnesses and victims of crimes
					(a)In
			 generalSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(5)to hire
				additional prosecutors to—
									(A)allow more cases
				to be prosecuted; and
									(B)reduce
				backlogs;
									(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and prosecutors; and
								(7)to create and
				expand witness and victim protection programs to prevent threats, intimidation,
				and retaliation against victims of, and witnesses to, violent
				crimes.
								.
						(b)Authorization
			 of appropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
						
							31707.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated $20,000,000 for
				each of the fiscal years 2007 through 2011 to carry out this subtitle.
								(b)Use of
				fundsOf the amounts made available under subsection (a), in each
				fiscal year 60 percent shall be used to carry out section 31702(7) to create
				and expand witness and victim protection programs to prevent threats,
				intimidation, and retaliation against victims of, and witnesses to, violent
				crimes.
								.
					223.Enhancement of
			 Project Safe Neighborhoods initiative to improve enforcement of criminal laws
			 against violent gangs
					(a)In
			 generalWhile maintaining the focus of Project Safe Neighborhoods
			 as a comprehensive, strategic approach to reducing gun violence in America, the
			 Attorney General is authorized to expand the Project Safe Neighborhoods program
			 to require each United States attorney to—
						(1)identify,
			 investigate, and prosecute significant criminal street gangs operating within
			 their district;
						(2)coordinate the
			 identification, investigation, and prosecution of criminal street gangs among
			 Federal, State, and local law enforcement agencies; and
						(3)coordinate and
			 establish criminal street gang enforcement teams, established under section
			 110(b), in high intensity interstate gang activity areas within a United States
			 attorney’s district.
						(b)Additional
			 staff for Project Safe Neighborhoods
						(1)In
			 generalThe Attorney General may hire Assistant United States
			 attorneys, non-attorney coordinators, or paralegals to carry out the provisions
			 of this section.
						(2)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $7,500,000 for each of the fiscal years 2007 through 2011 to carry out this
			 section.
						IIIPunishment and
			 improved crime data
			301.Criminal
			 street gangs
				(a)Criminal street
			 gang prosecutionsSection 521 of title 18, United States Code, is
			 amended to read as follows:
					
						521.Criminal
				street gang prosecutions
							(a)DefinitionsAs
				used in this chapter:
								(1)Criminal street
				gangThe term criminal street gang means a formal or
				informal group, club, organization, or association of 3 or more individuals,
				who individually, jointly, or in combination, have committed or attempted to
				commit for the direct or indirect benefit of, at the direction of, in
				furtherance of, or in association with the group, club organization, or
				association at least 2 separate acts, each of which is a predicate gang crime,
				1 of which occurs after the date of enactment of the Gang Prevention and
				Effective Deterrence Act of 2004 and the last of which occurs not later than 10
				years (excluding any period of imprisonment) after the commission of a prior
				predicate gang crime, and 1 predicate gang crime is a crime of violence or
				involves manufacturing, importing, distributing, possessing with intent to
				distribute, or otherwise dealing in a controlled substance or listed chemicals
				(as those terms are defined in section 102 of the Controlled Substances Act (21 U.S.C. 802))
				provided that the activities of the criminal street gang affect interstate or
				foreign commerce, or involve the use of any facility of, or travel in,
				interstate or foreign commerce.
								(2)Predicate gang
				crimeThe term predicate gang crime means—
									(A)any act, threat,
				conspiracy, or attempted act, which is chargeable under Federal or State law
				and punishable by imprisonment for more than 1 year involving—
										(i)murder;
										(ii)manslaughter;
										(iii)maiming;
										(iv)assault with a
				dangerous weapon;
										(v)assault resulting
				in serious bodily injury;
										(vi)gambling;
										(vii)kidnapping;
										(viii)robbery;
										(ix)extortion;
										(x)arson;
										(xi)obstruction of
				justice;
										(xii)tampering with
				or retaliating against a witness, victim, or informant;
										(xiii)burglary;
										(xiv)sexual assault
				(which means any offense that involves conduct that would violate chapter 109A
				if the conduct occurred in the special maritime and territorial
				jurisdiction);
										(xv)carjacking;
				or
										(xvi)manufacturing,
				importing, distributing, possessing with intent to distribute, or otherwise
				dealing in a controlled substance or listed chemicals (as those terms are
				defined in section 102 of the Controlled
				Substances Act (21 U.S.C. 802));
										(B)any act
				punishable by imprisonment for more than 1 year under—
										(i)section 844
				(relating to explosive materials);
										(ii)section
				922(g)(1) (where the underlying conviction is a violent felony (as defined in
				section 924(e)(2)(B) of this title) or is a serious drug offense (as defined in
				section 924(e)(2)(A) of this title));
										(iii)subsection
				(a)(2), (b), (c), (g), or (h) of section 924 (relating to receipt, possession,
				and transfer of firearms);
										(iv)sections 1028
				and 1029 (relating to fraud and related activity in connection with
				identification documents or access devices);
										(v)section 1503
				(relating to obstruction of justice);
										(vi)section 1510
				(relating to obstruction of criminal investigations);
										(vii)section 1512
				(relating to tampering with a witness, victim, or informant), or section 1513
				(relating to retaliating against a witness, victim, or informant);
										(viii)section 1708
				(relating to theft of stolen mail matter);
										(ix)section 1951
				(relating to interference with commerce, robbery or extortion);
										(x)section 1952
				(relating to racketeering);
										(xi)section 1956
				(relating to the laundering of monetary instruments);
										(xii)section 1957
				(relating to engaging in monetary transactions in property derived from
				specified unlawful activity);
										(xiii)section 1958
				(relating to use of interstate commerce facilities in the commission of
				murder-for-hire); or
										(xiv)sections 2312
				through 2315 (relating to interstate transportation of stolen motor vehicles or
				stolen property); or
										(C)any act involving
				the Immigration and Nationality Act,
				section 274 (relating to bringing in and harboring certain aliens), section 277
				(relating to aiding or assisting certain aliens to enter the United States), or
				section 278 (relating to importation of alien for immoral purpose).
									(3)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United States.
								(b)Participation
				in criminal street gangsIt shall be unlawful—
								(1)to commit, or
				conspire or attempt to commit a predicate crime—
									(A)in furtherance or
				in aid of the activities of a criminal street gang;
									(B)for the purpose
				of gaining entrance to or maintaining or increasing position in such a gang;
				or
									(C)for the direct or
				indirect benefit of the criminal street gang, or in association with the
				criminal street gang; or
									(2)to employ, use,
				command, counsel, persuade, induce, entice, or coerce any individual to commit,
				cause to commit, or facilitate the commission of, a predicate gang
				crime—
									(A)in furtherance or
				in aid of the activities of a criminal street gang;
									(B)for the purpose
				of gaining entrance to or maintaining or increasing position in such a gang;
				or
									(C)for the direct or
				indirect benefit or the criminal street gang, or in association with the
				criminal street gang.
									(c)PenaltiesWhoever
				violates paragraph (1) or (2) of subsection (b)—
								(1)shall be fined
				under this title, imprisoned for not more than 30 years, or both; and
								(2)if the violation
				is based on a predicate gang crime for which the maximum penalty includes life
				imprisonment, shall be fined under this title, imprisoned for any term of years
				or for life, or both.
								(d)Forfeiture
								(1)In
				generalThe court, in imposing sentence on a person who is
				convicted of an offense under this section, shall order that the defendant
				forfeit to the United States—
									(A)any property,
				real or personal, constituting or traceable to gross proceeds obtained from
				such offense; and
									(B)any property used
				or intended to be used, in any manner or part, to commit or to facilitate the
				commission of such violation.
									(2)Criminal
				proceduresThe procedures set forth in section 413 of the
				Controlled Substances Act
				(21 U.S.C.
				853), other than subsection (d) of that section, and in rule
				32.2 of the Federal Rules of Criminal Procedure, shall apply to all stages of a
				criminal forfeiture proceeding under this section.
								(3)Civil
				proceduresProperty subject to forfeiture under paragraph (1) may
				be forfeited in a civil case pursuant to the procedures set forth in chapter 46
				of this
				title.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 26 of
			 title 18, United States Code, is amended to read as follows:
					
						
							521. Criminal street gang
				prosecutions.
						
						.
				302.Violent crimes
			 in furtherance or in aid of criminal street gangs
				(a)Violent crimes
			 and criminal street gang recruitmentChapter 26 of title 18,
			 United States Code, as amended by section 301, is amended by adding at the end
			 the following:
					
						523.Violent crimes
				in furtherance or in aid of a criminal street gang
							(a)Any person who,
				for the purpose of gaining entrance to or maintaining or increasing position
				in, or in furtherance or in aid of, or for the direct or indirect benefit of,
				or in association with a criminal street gang, or as consideration for the
				receipt of, or as consideration for a promise or agreement to pay, anything of
				pecuniary value to or from a criminal street gang, murders, kidnaps, sexually
				assaults (which means any offense that involved conduct that would violate
				chapter 109A if the conduct occurred in the special maritime and territorial
				jurisdiction), maims, assaults with a dangerous weapon, commits assault
				resulting in serious bodily injury upon, commits any other crime of violence or
				threatens to commit a crime of violence against any individual, or attempts or
				conspires to do so, shall be punished, in addition and consecutive to the
				punishment provided for any other violation of this chapter—
								(1)for murder, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
								(2)for kidnapping or
				sexual assault, by imprisonment for any term of years or for life, a fine under
				this title, or both;
								(3)for maiming, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
								(4)for assault with
				a dangerous weapon or assault resulting in serious bodily injury, by
				imprisonment for not more than 30 years, a fine under this title, or
				both;
								(5)for any other
				crime of violence, by imprisonment for not more than 20 years, a fine under
				this title, or both;
								(6)for threatening
				to commit a crime of violence specified in paragraphs (1) through (4), by
				imprisonment for not more than 10 years, a fine under this title, or
				both;
								(7)for attempting or
				conspiring to commit murder, kidnapping, maiming, or sexual assault, by
				imprisonment for not more than 30 years, a fine under this title, or both;
				and
								(8)for attempting or
				conspiring to commit a crime involving assault with a dangerous weapon or
				assault resulting in serious bodily injury, by imprisonment for not more than
				20 years, a fine under this title, or both.
								(b)DefinitionIn
				this section, the term criminal street gang has the same meaning
				as in section 521 of this
				title.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 26 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							522. Recruitment of persons to participate
				in a criminal street gang.
							523. Violent crimes in furtherance of a
				criminal street
				gang.
						
						.
				303.Interstate and
			 foreign travel or transportation in aid of racketeering enterprises and
			 criminal street gangsSection
			 1952 of title 18, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and thereafter performs or attempts to perform and inserting
			 and thereafter performs, or attempts or conspires to perform;
			 and
					(B)by striking
			 5 years and inserting 10 years;
					(2)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively;
				(3)by inserting
			 after subsection (a) the following:
					
						(b)Whoever travels
				in interstate or foreign commerce or uses the mail or any facility in
				interstate or foreign commerce, with the intent to kill, assault, bribe, force,
				intimidate, or threaten any person, to delay or influence the testimony of, or
				prevent from testifying, a witness in a State criminal proceeding and
				thereafter performs, or attempts or conspires to perform, an act described in
				this subsection, shall—
							(1)be fined under
				this title, imprisoned for any term of years, or both; and
							(2)if death results,
				imprisoned for any term of years or for
				life.
							;
				and
				(4)in subsection
			 (c)(2), as redesignated under subparagraph (B), by inserting
			 intimidation of, or retaliation against, a witness, victim, juror, or
			 informant, after extortion, bribery,.
				304.Amendments
			 relating to violent crime in areas of exclusive Federal jurisdiction
				(a)Assault within
			 Maritime and territorial jurisdiction of United StatesSection
			 113(a)(3) of title 18, United States Code, is amended by striking with
			 intent to do bodily harm, and without just cause or excuse,.
				(b)ManslaughterSection
			 1112(b) of title 18, United States Code, is amended by—
					(1)striking
			 ten years and inserting 20 years; and
					(2)striking
			 six years and inserting 10 years.
					(c)Offenses
			 committed within Indian countrySection 1153(a) of title 18,
			 United States Code, is amended by inserting an offense for which the
			 maximum statutory term of imprisonment under section 1363 is greater than 5
			 years, after a felony under chapter 109A,.
				(d)Racketeer
			 influenced and corrupt organizationsSection 1961(1) of title 18,
			 United States Code, is amended—
					(1)in subparagraph
			 (A), by inserting , or would have been so chargeable if the act or
			 threat (other than lawful forms of gambling) had not been committed in Indian
			 country (as defined in section 1151) or in any other area of exclusive Federal
			 jurisdiction, after chargeable under State law;
			 and
					(2)in subparagraph
			 (B), by inserting section 1123 (relating to multiple interstate
			 murder), after section 1084 (relating to the transmission of
			 wagering information),.
					(e)CarjackingSection
			 2119 of title 18, United States Code, is amended by striking , with the
			 intent to cause death or serious bodily harm.
				(f)Clarification
			 of illegal gun transfers To commit drug trafficking crime or crimes of
			 violenceSection 924(h) of title 18, United States Code, is
			 amended to read as follows:
					
						(h)Illegal
				transfersWhoever knowingly transfers a firearm, knowing that the
				firearm will be used to commit, or possessed in furtherance of, a crime of
				violence (as defined in subsection (c)(3)) or drug trafficking crime (as
				defined in subsection (c)(2)), shall be imprisoned for not more than 10 years,
				fined under this title, or
				both.
						.
				(g)Amendment of
			 special sentencing provisionSection 3582(d) of title 18, United
			 States Code, is amended—
					(1)by striking
			 chapter 95 (racketeering) or 96 (racketeer influenced and corrupt
			 organizations) of this title and inserting section 521 (criminal
			 street gangs) or 522 (violent crimes in furtherance or in aid of criminal
			 street gangs), in chapter 95 (racketeering) or 96 (racketeer influenced and
			 corrupt organizations),; and
					(2)by inserting
			 a criminal street gang or before an illegal
			 enterprise.
					(h)Conforming
			 amendment relating to orders for restitutionSection 3663(c)(4)
			 of title 18, United States Code, is amended by striking chapter 46 or
			 chapter 96 of this title and inserting section 521, under
			 chapter 46 or 96,.
				(i)Special
			 provision for Indian countryNo person subject to the criminal
			 jurisdiction of an Indian tribal government shall be subject to section 3559(e)
			 of title 18, United States Code, for any offense for which Federal jurisdiction
			 is solely predicated on Indian country (as defined in section 1151 of such
			 title 18) and which occurs within the boundaries of such Indian country unless
			 the governing body of such Indian tribe elects to subject the persons under the
			 criminal jurisdiction of the tribe to section 3559(e) of such title 18.
				305.Increased
			 penalties for use of interstate commerce facilities in the commission of
			 murder-for-hire and other felony crimes of violenceSection 1958 of title 18, United States
			 Code, is amended—
				(1)by striking the
			 header and inserting the following:
					
						1958.Use of
				interstate commerce facilities in the commission of murder-for-hire and other
				felony crimes of
				violence
						;
				(2)in subsection
			 (a), by striking Whoever through conspires to do
			 so and inserting the following:
					
						(a)Any person who
				travels in or causes another (including the intended victim) to travel in
				interstate or foreign commerce, or uses or causes another (including the
				intended victim) to use the mail or any facility in interstate or foreign
				commerce, with intent that a murder or other felony crime of violence be
				committed in violation of the laws of any State or the United States as
				consideration for the receipt of, or as consideration for a promise or
				agreement to pay, anything of pecuniary value, or who conspires to do
				so—
						.
				(3)striking
			 ten and inserting 20; and
				(4)by striking
			 twenty and inserting 30.
				306.Increased
			 penalties for violent crimes in aid of racketeering activitySection 1959(a) of title 18, United States
			 Code, is amended—
				(1)by striking Whoever through
			 punished and inserting the following:
					
						(a)Any person who,
				as consideration for the receipt of, or as consideration for a promise or
				agreement to pay, anything of pecuniary value from an enterprise engaged in
				racketeering activity, or for the purpose of gaining entrance to or maintaining
				or increasing position in an enterprise engaged in racketeering activity, or in
				furtherance or in aid of an enterprise engaged in racketeering activity,
				murders, kidnaps, sexually assaults (which means any offense that involved
				conduct that would violate chapter 109A if the conduct occurred in the special
				maritime and territorial jurisdiction), maims, assaults with a dangerous
				weapon, commits assault resulting in serious bodily injury upon, or threatens
				to commit a crime of violence against any individual in violation of the laws
				of any State or the United States, or attempts or conspires to do so, shall be
				punished, in addition and consecutive to the punishment provided for any other
				violation of this chapter—
						;
				and
				(2)by striking
			 paragraphs (2) through (6) and inserting the following:
					
						(2)for kidnapping or
				sexual assault, by imprisonment for any term of years or for life, a fine under
				this title, or both;
						(3)for maiming, by
				imprisonment for any term of years or for life, a fine under this title, or
				both;
						(4)for assault with
				a dangerous weapon or assault resulting in serious bodily injury, by
				imprisonment for not more than 30 years, a fine under this title, or
				both;
						(5)for threatening
				to commit a crime of violence, by imprisonment for not more than 10 years, a
				fine under this title, or both;
						(6)for attempting or
				conspiring to commit murder, kidnapping, maiming, or sexual assault, by
				imprisonment for not more than 30 years, a fine under this title, or both;
				and
						(7)for attempting or
				conspiring to commit assault with a dangerous weapon or assault which would
				result in serious bodily injury, by imprisonment for not more than 20 years, a
				fine under this title, or
				both.
						.
				307.Violent crimes
			 committed during and in relation to a drug trafficking crime
				(a)In
			 generalPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
					
						424.Violent crimes committed during and in relation to a drug
		  trafficking crime(a)In
				generalAny person who, during and in relation to any drug
				trafficking crime, murders, kidnaps, sexually assaults (which means any offense
				that involved conduct that would violate chapter 109A if the conduct occurred
				in the special maritime and territorial jurisdiction), maims, assaults with a
				dangerous weapon, commits assault resulting in serious bodily injury upon,
				commits any other crime of violence or threatens to commit a crime of violence
				against, any individual, or attempts or conspires to do so, shall be punished,
				in addition and consecutive to the punishment provided for the drug trafficking
				crime—
								(1)in the case of
				murder, by imprisonment for any term of years or for life, a fine under title
				18, United States Code, or both;
								(2)in the case of
				kidnapping or sexual assault by imprisonment for any term of years or for life,
				a fine under such title 18, or both;
								(3)in the case of
				maiming, by imprisonment for any term of years or for life, a fine under such
				title 18, or both;
								(4)in the case of
				assault with a dangerous weapon or assault resulting in serious bodily injury,
				by imprisonment not more than 30 years, a fine under such title 18, or
				both;
								(5)in the case of
				committing any other crime of violence, by imprisonment for not more than 20
				years, a fine under this title, or both;
								(6)in the case of
				threatening to commit a crime of violence specified in paragraphs (1) through
				(4), by imprisonment for not more than 10 years, a fine under such title 18, or
				both;
								(7)in the case of
				attempting or conspiring to commit murder, kidnapping, maiming, or sexual
				assault, by imprisonment for not more than 30 years, a fine under such title
				18, or both; and
								(8)in the case of
				attempting or conspiring to commit a crime involving assault with a dangerous
				weapon or assault resulting in serious bodily injury, by imprisonment for not
				more than 20 years, a fine under such title 18, or both.
								(b)VenueA
				prosecution for a violation of this section may be brought in—
								(1)the judicial
				district in which the murder or other crime of violence occurred; or
								(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
								(c)DefinitionsAs
				used in this section—
								(1)the term
				crime of violence has the meaning given that term in section 16 of
				title 18, United States Code; and
								(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
								.
				(b)Clerical
			 amendmentThe table of contents for the
			 Controlled Substances Act is amended
			 by inserting after the item relating to section 423, the following:
					
						
							Sec. 424. Violent crimes committed during
				and in relation to a drug trafficking
				crime.
						
						.
				308.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142 of title
			 18, United States Code, is amended—
				(1)in subsection
			 (e), in the matter following paragraph (3)—
					(A)by inserting
			 an offense under section 922(g)(1) where the underlying conviction is a
			 serious drug offense as defined in section 924(e)(2)(A) of title 18, United
			 States Code, for which a period of not more than 10 years has elapsed since the
			 date of the conviction or the release of the person from imprisonment,
			 whichever is later, or is a serious violent felony as defined in section
			 3559(c)(2)(F) of title 18, United States Code, after that the
			 person committed; and
					(B)by inserting
			 or before the Maritime;
					(2)in subsection
			 (f)(1)—
					(A)in subparagraph
			 (C), by striking or at the end; and
					(B)by adding at the
			 end the following:
						
							(E)an offense under
				section 922(g); or
							;
				and
					(3)in subsection
			 (g), by amending paragraph (1) to read as follows:
					
						(1)the nature and
				circumstances of the offense charged, including whether the offense is a crime
				of violence, or involves a drug, firearm, explosive, or destructive
				devise;
						.
				309.Statute of
			 limitations for violent crime
				(a)In
			 generalChapter 214 of title 18, United States Code, is amended
			 by adding at the end the following:
					
						3297.Violent crime
				offensesExcept as otherwise
				expressly provided by law, no person shall be prosecuted, tried, or punished
				for any noncapital felony, crime of violence (as defined in section 16),
				including any racketeering activity or gang crime which involves any violent
				crime, unless the indictment is found or the information is instituted by the
				later of—
							(1)10 years after
				the date on which the alleged violation occurred;
							(2)10 years after
				the date on which the continuing offense was completed; or
							(3)8 years after the
				date on which the alleged violation was first
				discovered.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 214
			 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							3296. Violent crime
				offenses.
						
						.
				310.Predicate
			 crimes for authorization of interception of wire, oral, and electronic
			 communicationsSection 2516(1)
			 of title 18, United States Code, is amended—
				(1)in paragraph (q),
			 by striking or’.;
				(2)by redesignating
			 paragraph (r) as paragraph (u); and
				(3)by inserting
			 after paragraph (q) the following:
					
						(r)any violation of section 424 of the
				Controlled Substances Act (relating to
				murder and other violent crimes in furtherance of a drug trafficking
				crime);
						(s)any violation of 1123 of title 18,
				United States Code (relating to multiple interstate murder);
						(t)any violation of section 521, 522, or
				523 (relating to criminal street gangs);
				or
						.
				311.Clarification
			 to hearsay exception for forfeiture by wrongdoingRule 804(b)(6) of the Federal Rules of
			 Evidence is amended to read as follows:
				
					(6)Forfeiture by wrongdoing. A
				statement offered against a party that has engaged, acquiesced, or conspired,
				in wrongdoing that was intended to, and did, procure the unavailability of the
				declarant as a
				witness.
					.
			312.Clarification
			 of venue for retaliation against a witnessSection 1513 of title 18, United States
			 Code, is amended by—
				(1)redesignating
			 subsection (e) beginning with Whoever conspires as subsection
			 (f); and
				(2)adding at the end
			 the following:
					
						(g)A prosecution
				under this section may be brought in the district in which the official
				proceeding (whether or not pending, about to be instituted or was completed)
				was intended to be affected or was completed, or in which the conduct
				constituting the alleged offense
				occurred.
						.
				313.Amendment of
			 sentencing guidelines relating to certain gang and violent crimes
				(a)Directive to
			 the United States Sentencing CommissionPursuant to its authority
			 under section 994(p) of title 28, United States Code, and in accordance with
			 this section, the United States Sentencing Commission shall review and, if
			 appropriate, amend its guidelines and its policy statements to conform to the
			 provisions of title I and this title.
				(b)RequirementsIn
			 carrying out this section, the Sentencing Commission shall—
					(1)establish new
			 guidelines and policy statements, as warranted, in order to implement new or
			 revised criminal offenses created under this title;
					(2)ensure that the
			 sentencing guidelines and policy statements reflect the serious nature of the
			 offenses and the penalties set forth in this title, the growing incidence of
			 serious gang and violent crimes, and the need to modify the sentencing
			 guidelines and policy statements to deter, prevent, and punish such
			 offenses;
					(3)consider the
			 extent to which the guidelines and policy statements adequately address—
						(A)whether the
			 guideline offense levels and enhancements for gang and violent crimes—
							(i)are
			 sufficient to deter and punish such offenses; and
							(ii)are adequate in
			 view of the statutory increases in penalties contained in the Act; and
							(B)whether any
			 existing or new specific offense characteristics should be added to reflect
			 congressional intent to increase gang and violent crime penalties, punish
			 offenders, and deter gang and violent crime;
						(4)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
					(5)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
					(6)make any
			 necessary conforming changes to the sentencing guidelines; and
					(7)assure that the
			 guidelines adequately meet the purposes of sentencing under section 3553(a)(2)
			 of title 18, United States Code.
					314.Solicitation
			 or recruitment of persons in criminal street gang activityChapter 26 of title 18, United States Code,
			 is amended by adding at the end the following:
				
					522.Recruitment of
				persons to participate in a criminal street gang
						(a)Prohibited
				actsIt shall be unlawful for any person to recruit, employ,
				solicit, induce, command, or cause another person to be or remain as a member
				of a criminal street gang, or conspire to do so, with the intent to cause that
				person to participate in an offense described in section 521(a).
						(b)DefinitionIn
				this section:
							(1)Criminal street
				gangThe term criminal street gang shall have the
				same meaning as in section 521(a) of this title.
							(2)MinorThe
				term minor means a person who is less than 18 years of age.
							(c)PenaltiesAny
				person who violates subsection (a) shall—
							(1)be imprisoned not
				more than 5 years, fined under this title, or both; or
							(2)if the person
				recruited, solicited, induced, commanded, or caused to participate or remain in
				a criminal street gang is under the age of 18—
								(A)be imprisoned for
				not more than 10 years, fined under this title, or both; and
								(B)at the discretion
				of the sentencing judge, be liable for any costs incurred by the Federal
				Government, or by any State or local government, for housing, maintaining, and
				treating the person until the person attains the age of 18
				years.
								.
			315.Increased
			 penalties for criminal use of firearms in crimes of violence and drug
			 trafficking
				(a)In
			 generalSection 924(c)(1)(A) of title 18, United States Code, is
			 amended—
					(1)by striking
			 shall and inserting or conspires to commit any of the
			 above acts, shall, for each instance in which the firearm is used, carried, or
			 possessed;
					(2)in clause (i), by
			 striking 5 years and inserting 7 years;
			 and
					(3)by striking
			 clause (ii).
					(b)Conforming
			 amendmentsSection 924 of title 18, United States Code, is
			 amended—
					(1)in subsection
			 (c), by striking paragraph (4); and
					(2)by striking
			 subsection (o).
					316.Possession of
			 firearms by dangerous felons
				(a)In
			 generalSection 924(e) of title 18, United States Code, is
			 amended—
					(1)in paragraph (1),
			 by inserting after violates section 922(g) of this title and
			 before and has three previous convictions the following:
			 and has previously been convicted by any court referred to in section
			 922(g)(1) for a violent felony or a serious drug offense shall, in the case of
			 1 such prior conviction, where a period of not more than 10 years has elapsed
			 since the date of the conviction or release of the person from imprisonment for
			 that conviction, be subject to imprisonment for not more than 15 years a fine
			 under this title, or both; in the case of 2 such prior convictions, committed
			 on occasions different from one another, and where a period of not more than 10
			 years has elapsed since the date of the conviction or release of the person
			 from imprisonment for that conviction, be subject to imprisonment for not more
			 than 20 years a fine under this title, or both; and in the case of an
			 individual who; and
					(2)by striking
			 paragraph (2) and inserting the following:
						
							(2)As used in this subsection—
								(A)the term serious drug
				offense means—
									(i)an offense under the
				Controlled Substances Act
				(21 U.S.C.
				801 et seq.), the Controlled Substances Import and Export Act
				(21 U.S.C.
				951 et seq.), or the Maritime Drug Law Enforcement Act
				(46 U.S.C.
				App. 1901 et seq.), punishable by a maximum term of
				imprisonment of not less than 10 years; or
									(ii)an offense under State law,
				involving manufacturing, distributing, or possessing with intent to manufacture
				or distribute, a controlled substance (as defined in section 102 of the
				Controlled Substances Act
				(21 U.S.C.
				802)), punishable by a maximum term of imprisonment of not less
				than 10 years;
									(B)the term violent felony
				means any crime punishable by a term of imprisonment exceeding 1 year, or any
				act of juvenile delinquency involving the use or carrying of a firearm, knife,
				or destructive device that would be punishable by a maximum term of
				imprisonment for such term if committed by an adult, that—
									(i)has, as an element of the crime or
				act, the use, attempted use, or threatened use of physical force against the
				person of another; or
									(ii)is burglary, arson, or extortion,
				involves the use of explosives, or otherwise involves conduct that presents a
				serious potential risk of physical injury to another; and
									(C)the term conviction
				includes a finding that a person has committed an act of juvenile delinquency
				involving a violent
				felony.
								.
					(b)Amendment to
			 sentencing guidelinesPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal Sentencing Guidelines to provide for an appropriate
			 increase in the offense level for violations of section 922(g) of title 18,
			 United States Code, in accordance with section 924(e) of such title 18, as
			 amended by subsection (a).
				(c)Conforming
			 amendmentThe matter before
			 paragraph (1) in section 922(d) of title 18, United States Code, is amended by
			 inserting , transfer, after sell.
				317.Standardization
			 of crime reporting
				(a)Expanding
			 uniform crime reportingSection 7332(c) of the Uniform Federal
			 Crime Reporting Act of 1988 (28 U.S.C. 534 note) is amended by—
					(1)in paragraph (2),
			 by—
						(A)inserting
			 along with all municipality police departments after
			 which routinely investigate complaints of criminal activity,;
			 and
						(B)adding at the end
			 the following: The Attorney General shall create a separate category in
			 the Uniform Crime Reports to distinguish crimes committed by
			 juveniles.; and
						(2)in paragraph (3),
			 by inserting , officials of municipalities, after State
			 governments.
					(b)Consolidating
			 and standardizing all crime dataSection 150008 of the Violent
			 Crime Control and law Enforcement Act of 1994 (42 U.S.C. 14062) is
			 amended—
					(1)in subsection
			 (a), by—
						(A)inserting
			 , consolidate, and standardize all after strategy to
			 coordinate;
						(B)inserting
			 and crime (that would be included in the Uniform Crime Reports)
			 related after gang-related;
						(C)striking
			 and after shall acquire and inserting ,
			 consolidate, and standardize all after shall acquire,
			 collect; and
						(D)inserting
			 and other crimes that would be included in the Uniform Crime
			 Reports after incidents of gang violence;
						(2)in subsection
			 (c), by—
						(A)inserting
			 the efforts and strategy of the Department of Justice in consolidating
			 and standardizing data on all crime and after prepare a report
			 on;
						(B)striking
			 violence after national gang and inserting
			 offenses; and
						(C)striking
			 1996 after January 1, and inserting
			 2008; and
						(3)in subsection
			 (d), by—
						(A)striking
			 $1,000,000 after carry out this section and
			 substituting $2,000,000; and
						(B)striking
			 1996 after fiscal year, and inserting
			 2007.
						318.Providing
			 additional forensic examinersSection 816 of the Uniting and Strengthening
			 America by Providing Appropriate Tools Required to Intercept and Obstruct
			 Terrorism Act of 2001 (28 U.S.C. 509) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraph (5) as (6) and inserting after paragraph (4) the following:
						
							(5)to hire
				additional forensic examiners to help with forensic work and to fight gang
				activity; and
							;
				and
					(2)in subsection
			 (b), by striking paragraph (1) and inserting the following:
					
						(1)AuthorizationThere
				is hereby authorized to be appropriated in each fiscal year $55,000,000 for
				purposes of carrying out this
				section.
						.
				319.Study on
			 expanding Federal authority for juvenile offenders
				(a)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committees on the Judiciary of the Senate and the House of Representatives a
			 report on the costs and benefits associated with expanding Federal authority to
			 prosecute offenders under the age of 18 who are gang members who commit
			 criminal offenses.
				(b)ContentsThe
			 report submitted under subsection (a) shall—
					(1)examine the
			 ability of the judicial systems of the States to respond effectively to
			 juveniles who are members of “criminal street gangs”, as defined under section
			 521 of title 18, United States Code;
					(2)examine the
			 extent to which offenders who are 16 and 17 years old are members of criminal
			 street gangs, and are accused of committing violent crimes and prosecuted in
			 the adult criminal justice systems of the individual States;
					(3)determine the
			 percentage of crimes committed by members of “criminal street gangs” that are
			 committed by offenders who are 16 and 17 years old;
					(4)examine the
			 extent to which United States attorneys currently bring criminal indictments
			 and prosecute offenders under the age of 18, and the extent to which United
			 States attorneys' offices include prosecutors with experience prosecuting
			 juveniles for adult criminal violations;
					(5)examine the
			 extent to which the Bureau of Prisons houses offenders under the age of 18, and
			 has the ability and experience to meet the needs of young offenders;
					(6)estimate the cost
			 to the Federal Government of prosecuting and incarcerating 16 and 17 year olds
			 who are members of criminal street gangs and are accused of violent crimes;
			 and
					(7)detail any
			 benefits for Federal prosecutions that would be realized by expanding Federal
			 authority to bring charges against 16 and 17 year olds who are members of
			 criminal street gangs and are accused of violent crimes.
					
